EXHIBIT 10.1

 

 

364-DAY CREDIT AGREEMENT

 

dated as of

 

June 27, 2014

 

among

 

 

TYCO ELECTRONICS GROUP S.A.,
as Borrower

 

 

TE CONNECTIVITY LTD.,
as Guarantor

 

 

The LENDERS Party Hereto and

 

 

CITIBANK, N.A.,
as Administrative Agent,

 

 

CITIGROUP GLOBAL MARKETS INC.,
as Sole Bookrunner and Sole Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

16

SECTION 1.03.

Terms Generally

17

SECTION 1.04.

Accounting Terms; GAAP

17

 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

Commitments

17

SECTION 2.02.

Loans and Borrowings

18

SECTION 2.03.

Requests for Borrowings

18

SECTION 2.04.

Funding of Borrowings

19

SECTION 2.05.

Interest Elections

20

SECTION 2.06.

Termination and Reduction of Commitments

21

SECTION 2.07.

Repayment of Loans; Evidence of Debt

21

SECTION 2.08.

Prepayment of Loans

22

SECTION 2.09.

Fees

22

SECTION 2.10.

Interest

23

SECTION 2.11.

Calculation of Interest and Fees

24

SECTION 2.12.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

24

SECTION 2.13.

Defaulting Lender Waterfall and Cure

25

 

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

27

SECTION 3.02.

Authorization; Enforceability

27

SECTION 3.03.

Governmental Approvals; No Conflicts

27

SECTION 3.04.

Financial Condition; No Material Adverse Effect

27

SECTION 3.05.

Litigation and Environmental Matters

27

SECTION 3.06.

Investment Company Status

28

SECTION 3.07.

Taxes

28

SECTION 3.08.

ERISA

28

SECTION 3.09.

Disclosure

28

SECTION 3.10.

Subsidiaries

29

SECTION 3.11.

Margin Regulations

29

 

i

--------------------------------------------------------------------------------


 

SECTION 3.12.

Anti-Terrorism Laws

29

 

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Effective Date

30

SECTION 4.02.

Each Borrowing

31

 

 

 

ARTICLE V

 

Covenants

 

SECTION 5.01.

Financial Statements and Other Information

32

SECTION 5.02.

Existence; Conduct of Business

33

SECTION 5.03.

Maintenance of Properties; Insurance

34

SECTION 5.04.

Books and Records; Inspection Rights

34

SECTION 5.05.

Compliance with Laws

34

SECTION 5.06.

Use of Proceeds

34

SECTION 5.07.

Liens

35

SECTION 5.08.

Fundamental Changes

36

SECTION 5.09.

Financial Covenant

37

SECTION 5.10.

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

37

SECTION 5.11.

Transactions with Affiliates

39

SECTION 5.12.

Subsidiary Guarantors

40

SECTION 5.13.

Subsidiary Debt

40

 

 

 

ARTICLE VI

 

Events of Default

 

ARTICLE VII

 

The Administrative Agent

 

ARTICLE VIII

 

Guarantee

 

SECTION 8.01.

The Guarantee

47

SECTION 8.02.

Guarantee Unconditional

47

SECTION 8.03.

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

48

SECTION 8.04.

Waiver by the Guarantor

48

SECTION 8.05.

Subrogation

48

SECTION 8.06.

Stay of Acceleration

48

SECTION 8.07.

Payments

48

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Yield Protection, Illegality and Taxes

 

SECTION 9.01.

Alternate Rate of Interest

48

SECTION 9.02.

Illegality

49

SECTION 9.03.

Increased Costs

49

SECTION 9.04.

Break Funding Payments

50

SECTION 9.05.

Taxes

51

SECTION 9.06.

Matters Applicable to all Requests for Compensation

52

SECTION 9.07.

Mitigation Obligations

53

 

 

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.

Notices

53

SECTION 10.02.

Waivers; Amendments

54

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

55

SECTION 10.04.

Successors and Assigns

57

SECTION 10.05.

Survival

62

SECTION 10.06.

Counterparts; Integration; Effectiveness

62

SECTION 10.07.

Severability

63

SECTION 10.08.

Right of Setoff

63

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

64

SECTION 10.10.

Waiver of Jury Trial

65

SECTION 10.11.

Waiver of Immunities

65

SECTION 10.12.

Judgment Currency

65

SECTION 10.13.

Headings

66

SECTION 10.14.

Confidentiality

66

SECTION 10.15.

Electronic Communications

67

SECTION 10.16.

USA PATRIOT Act Notice

68

SECTION 10.17.

Interest Rate Limitation

68

SECTION 10.18.

No Fiduciary Duty

68

 

 

 

SCHEDULES:

 

 

 

Schedule 1.01 – Pricing Grid

 

 

 

Schedule 2.01 – Commitments

 

 

 

EXHIBITS:

 

 

 

Exhibit A - Form of Note

 

 

 

Exhibit B - Form of Assignment and Assumption

 

 

iii

--------------------------------------------------------------------------------


 

Exhibit C - Form of Subsidiary Guaranty

 

 

 

Exhibit D - Form of Solvency Certificate

 

 

iv

--------------------------------------------------------------------------------


 

364-DAY CREDIT AGREEMENT (this “Agreement”), dated as of June 27, 2014, among
TYCO ELECTRONICS GROUP S.A., a Luxembourg company (the “Borrower”), TE
CONNECTIVITY LTD., a Switzerland company (the “Guarantor”), the LENDERS party
hereto and CITIBANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.

 

“Act” shall have the meaning provided in Section 10.16.

 

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth in
Section 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, the term “control” (including the terms “controlling” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means, with respect to any ABR Borrowing or overdue
amounts hereunder for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1% and (c) the LIBO Rate for a one-month interest period commencing on such
day (or, if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for purposes of this definition the LIBO Rate

 

1

--------------------------------------------------------------------------------


 

on any day shall be based on the rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for deposits in
dollars (for delivery on such day) with a term of one month as displayed on the
Reuters screen page that displays such rate (currently page LIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that has been nominated by
the ICE Benchmark Administration Limited as an authorized vendor for the purpose
of displaying such rates as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), at approximately 11:00 a.m., London
time, two Business Days prior to such day.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate, as the case may be.

 

“Anti-Terrorism Laws” shall have the meaning provided in Section 3.12(a).

 

“Applicable Margin” means, with respect to (x) any Eurodollar Loan, the rate per
annum set forth on the Pricing Grid set forth on Schedule 1.01 hereto, opposite
the reference to the applicable Index Debt Rating under the heading “Applicable
Margin for Eurodollar Loans” and (y) any ABR Loan, the rate per annum set forth
on the Pricing Grid set forth on Schedule 1.01 hereto, opposite the reference to
the applicable Index Debt Rating under the heading “Applicable Margin for
Alternate Base Rate Loans”; any change in the Applicable Margin resulting from
an Index Debt Rating Change shall be determined in accordance with Schedule 1.01
and shall be effective on the date of such Index Debt Rating Change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment. If the Commitments
have terminated or expired in full, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arranger” means Citigroup Global Markets Inc., in its capacity as sole
bookrunner and sole lead arranger, hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 9.03(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,000,000,000.

 

“Communications” has the meaning assigned to such term in Section 10.15.

 

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

 

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP (or if the Guarantor has
adopted IFRS for SEC reporting purposes, then in accordance with IFRS).

 

3

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense, (d) the amount, if any, by
which net periodic costs for defined benefit pension plans and post-retirement
benefit plans exceeds minimum required cash contributions, (e) any extraordinary
expenses or losses, (f) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (g) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(h) any other nonrecurring or non-cash charges (including charges incurred with
respect to the Transactions), and minus, to the extent included in calculating
such Consolidated Net Income for such period, the sum of (a) any extraordinary
income or gains, (b) gains on the sales of assets outside of the ordinary course
of business and gains from discontinued operations, (c) any gains on the
retirement of debt identified in the Consolidated statements of cash flows and
(d) any other nonrecurring or non-cash income, all as determined on a
Consolidated basis. If during such period the Guarantor or any Subsidiary shall
have made an acquisition, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such acquisition occurred
on the first day of such period.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period; provided that, losses from the TSA
shall be added back to Consolidated Net Income, and income from the TSA shall be
deducted from Consolidated Net Income.

 

“Consolidated Tangible Assets” means, at any time, the ‘Total Assets’ less
‘Intangible assets, net’, appearing on the Consolidated balance sheet of the
Guarantor as of the end of the most recently concluded fiscal quarter of the
Guarantor.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis, as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the consolidated balance sheet of the Guarantor; provided, further,
that if a Permitted Securitization Transaction is outstanding at such date and
is accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like, under GAAP, or, if adopted at such time, IFRS,
Consolidated Total Debt determined as aforesaid shall be adjusted to include the
additional Debt, determined on a consolidated basis as of such date, which would
have been outstanding at such date had such Permitted Securitization Transaction
been accounted for as a borrowing at such date; provided, further, that
Consolidated Total Debt shall not include Debt of a joint venture, partnership
or similar entity which is Guaranteed by the Guarantor or a Consolidated
Subsidiary by virtue of the joint venture, partnership or similar arrangement
with respect to such entity or by

 

4

--------------------------------------------------------------------------------


 

operation of applicable law (and not otherwise) except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $75,000,000.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal amount
of all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments; (c) all obligations of such Person in respect of the
deferred purchase price of property or services recorded on the books of such
Person (except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing is outstanding (or
such reimbursement obligation is otherwise not contingent) and such
non-contingent obligation is not reimbursed within five Business Days of such
drawing; (e) (x) the net capitalized amount of all obligations of such Person as
lessee which are capitalized on the books of such Person in accordance with GAAP
as in effect at the Closing Date or (y) upon the convergence of GAAP with IFRS
or the replacement by the Guarantor of GAAP with the adoption of IFRS (in
accordance with the terms hereof), (i) with respect to obligations in existence
at the time of such convergence or adoption (including any renewals or
extensions thereof), the amounts which were capitalized immediately prior to
such convergence or adoption of IFRS and which remain capitalized on the books
of such Person in accordance with IFRS and (ii) with respect to all other
obligations, the capitalized amount of all obligations of such Person as lessee
which are capitalized on the books of such Person in accordance with IFRS, less
up to $200,000,000 of any increase to such capitalized amounts from leases
effected after the date of such convergence or adoption of IFRS solely to the
extent such amounts would not have been capitalized on the books of such Person
in accordance with GAAP as in effect at the Closing Date; (f) all Debt of others
secured by any Lien on property of such Person, whether or not the Debt secured
thereby has been assumed, but only to the extent of the lesser of the face
amount of the obligation or the fair market value of the assets so subject to
the Lien; and (g) all Guarantees by such Person of Debt of others (except the
Guarantor or any Subsidiary); provided that the term “Debt” shall not include:

 

(A)                               Intercompany Debt (except that, for the
purposes of Sections 5.10 and 5.11, Debt shall include Intercompany Debt); or

 

(B)                               obligations in respect of trade and
performance letters of credit or bank guaranties supporting trade and normal
course projects, such as construction of fiber optic communications systems by
the subsea communications business and similar accounts payable arising in the
ordinary course of business, or

 

(C)                               Nonrecourse Debt; or

 

(D)                               any amounts owing by a TSA Obligor under the
TSA, unless:

 

5

--------------------------------------------------------------------------------


 

(I)                                   an involuntary proceeding shall have been
commenced or an involuntary petition shall have been filed seeking
(i) liquidation, winding up, reorganization or other relief in respect of such
TSA Obligor or its debts, or of a substantial part of its Consolidated assets,
under any bankruptcy, insolvency, receivership or similar law of any
jurisdiction now or hereafter in effect, or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official has occurred
for such TSA Obligor or for a substantial part of its respective Consolidated
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or

 

(II)                              such TSA Obligor shall have (i) voluntarily
commenced any proceeding or filed any petition seeking liquidation, winding up,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law of any jurisdiction now or hereafter in effect, (ii) consented to
the institution of, or failed to contest in a timely and appropriate manner, any
proceeding or petition described in clause (I) above, (iii) applied for or
consented to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such TSA Obligor or for a substantial part
of its respective Consolidated assets, (iv) filed an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) made a general assignment for the benefit of creditors, or (vi) taken any
action for the purpose of effecting any of the foregoing; or

 

(III)                         such TSA Obligor shall have admitted in writing
its inability or fail generally to pay its debts as they become due.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to make available its
portion of any Loan or Borrowing or fund any portion of the Loans required to be
funded by it hereunder, within two Business Days of the date such amounts were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date such amounts were required to be funded hereunder, (c) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Lender or its assets to be, insolvent or has become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not (i) result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets, (ii) permit such Lender (or
such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts

 

6

--------------------------------------------------------------------------------


 

or agreements made by such Lender or (iii) prohibit such Lender from performing
its obligations under this Agreement, (d) has notified the Administrative Agent
and/or any Obligor or has made a public statement to the effect (x) that it does
not intend to comply with its obligations under Sections 2.01 or Section 2.04,
as the case may be, in circumstances where such non-compliance would constitute
a breach of such Lender’s obligations under the respective Section (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or (y) of the events described in preceding
clause (c) or (e) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (e) upon receipt of such written
confirmation by the Administrative Agent or the Borrower, as the case may be).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Guarantor or any of
its ERISA

 

7

--------------------------------------------------------------------------------


 

Affiliates of any liability under Title IV of ERISA (other than payment of PBGC
premiums) with respect to the termination of any Plan; (e) the receipt by the
Guarantor or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the PBGC’s intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the
Guarantor or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Guarantor or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the failure to timely make any
required contribution or premium payment in respect of any Plan or contribution
in respect of any Multiemployer Plan.

 

“Eurodollar Reserve Percentage” means in respect of any Lender and for any day
during any Interest Period, the reserve percentage (expressed as a decimal) in
effect on such day and applicable to such Lender under Regulation D promulgated
by the Board of Governors of the Federal Reserve System for determining such
Lender’s reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to “Eurocurrency liabilities”, as in
effect from time to time (“FRB Regulation D”).

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (other than Taxes withheld at the source) by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.04(g)), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 9.05(f) (except to the
extent such failure is attributable to a Change in Law), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from either Obligor with respect to such withholding tax pursuant to
Section 9.05(a), and (d) any United States federal withholding tax that would
not have been imposed but for a failure by such recipient (or any financial
institution through which any payment is made to such recipient) to comply with
the applicable requirements of FATCA.

 

“Executive Order” shall have the meaning provided in Section 3.12(a).

 

8

--------------------------------------------------------------------------------


 

“Existing Litigation” has the meaning assigned to such term in Section 3.05(a).

 

“Facility Fee” has the meaning assigned to such term in Section 2.09(a)(ii).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the quotation for
the day of such transactions received by the Administrative Agent from a Federal
funds broker of recognized standing selected by it.  If for any reason the
Federal Funds Effective Rate is not available for any reason, including the
inability of the Administrative Agent to obtain a quotation in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of the definition thereof until the
circumstances giving rise to such inability no longer exist.

 

“Fitch” means Fitch Investor’s Service, Inc. and any successor to its business
of rating debt securities.

 

“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“FRB Regulation D” has the meaning assigned to such term in the definition of
the term “Eurodollar Reserve Percentage”.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(g).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of

 

9

--------------------------------------------------------------------------------


 

guaranteeing any Debt or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“IFRS” means International Financial Reporting Standards in effect from time to
time in the United States of America.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any Person other than the Guarantor or
subject to any other credit enhancement (it being understood that coupon
step-ups in the Borrower’s long-term indebtedness shall not be deemed credit
enhancement).

 

“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating category
to another on the Pricing Grid in accordance with the provisions of Schedule
1.01, each Index Debt Rating Change to be deemed to take effect on the date on
which the relevant change in rating is first publicly announced by S&P, Moody’s
or Fitch, as the case may be.

 

“Intangible Assets” means, at any date, the amounts (if any) stated under the
heading (i) Goodwill and (ii) Intangible assets, net, or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

 

“Intercompany Debt” means (i) indebtedness of the Guarantor owed to a Subsidiary
and (ii) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

10

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, in accordance with Section 2.03; provided,
that

 

(i)                                     if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day;

 

(ii)                                  any Interest Period of one or more whole
months that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period; and

 

(iii)                               the Borrower may not select any Interest
Period that may end after the Maturity Date.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate equal to the London interbank offered rate as administered by
the ICE Benchmark Administration Limited (or any other Person that takes over
the administration of such rate) for deposits in dollars (for delivery on the
first day of such Interest Period) with a maturity comparable to such Interest
Period, as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that has been nominated by the ICE Benchmark Administration Limited as
an authorized information vendor for the purpose of displaying such rates as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion), at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

11

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, each Note (if any) and each Subsidiary
Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount outstanding, on any date of determination, which exceeds
$100,000,000 (or, solely for purposes of Section 5.12, $50,000,000).

 

“Maturity Date” means June 26, 2015.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Guarantor outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

 

“Note” means a promissory note substantially in the form of Exhibit A made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.07(e).

 

“Obligors” means the Borrower and the Guarantor.

 

“OFAC” shall have the meaning provided in Section 3.12(a).

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax,

 

12

--------------------------------------------------------------------------------


 

penalty, fine or interest thereon) arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“Participant Register” has the meaning assigned to such term in Section 10.4(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Guarantor or such Subsidiary and was not created in contemplation
of any such event (“Acquired Debt”) and any Refinancing thereof; provided if
such Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt
only if the Borrower is the obligor thereunder.

 

“Permitted Jurisdiction” means each of Denmark, Finland, Germany, Ireland,
Luxembourg, Netherlands, Sweden, Switzerland and the United Kingdom.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries, and
financing secured by the assets so sold, pursuant to which the Guarantor and its
Subsidiaries realize aggregate net proceeds from any such transaction or series
of related transactions of not more than $250,000,000 in the aggregate at any
one time outstanding, including, without limitation, any revolving
purchase(s) of such assets where the maximum aggregate uncollected purchase
price (exclusive of any deferred purchase price) therefor does not exceed
$250,000,000 in the aggregate at any one time outstanding.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 10.15.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

13

--------------------------------------------------------------------------------


 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; the Prime Rate is not intended to be the lowest rate of
interest charged by the Administrative Agent in connection with extensions of
credit to debtors; each change in the Prime Rate shall be effective on the date
such change is publicly announced as being effective.

 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other Governmental Authority against the Guarantor or
any of its Subsidiaries or any ERISA Event, in each case in which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have a Material Adverse Effect.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time; provided that the Applicable Percentage of any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President and Chief Financial Officer, Executive Vice President and General
Counsel, Treasurer, any Senior Vice President, or Secretary of the Guarantor.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time the
outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc. and any successor to its business of rating debt securities.

 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State or (b) to the knowledge of the Guarantor or the Borrower, the European
Union or Her Majesty’s Treasury of the United Kingdom, in each case required to
be observed by the Borrower and its Subsidiaries.

 

14

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, the European Union or Her Majesty’s Treasury of the
United Kingdom, (b) any Person organized or resident in a Sanctioned Country
where doing business with such Person would be in violation of any applicable
Sanctions law required to be observed or (c) to the knowledge of the Borrower,
any Person owned or controlled by, or acting on behalf of, any such Person.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

(i)                                     the proportionate share attributable to
such Subsidiary of the total assets of the Guarantor (after intercompany
eliminations) exceeds 15% of the total assets of the Guarantor, determined on a
Consolidated basis as of the end of the most recently completed fiscal year; or

 

(ii)                                  the Guarantor’s and its Subsidiaries’
equity in the income of such Subsidiary from continuing operations before income
taxes, extraordinary items and cumulative effect of a change in accounting
principles exceeds 15% of Consolidated income of the Guarantor from continuing
operations before income taxes, any loss on the retirement of debt,
extraordinary items, cumulative effect of a change in accounting principles, and
before any impairment charges, determined for the most recently completed fiscal
year.

 

For the avoidance of doubt, the Borrower shall at all times be deemed a
“Significant Subsidiary”.

 

“Solvency Certificate” means a certificate of the Chief Financial Officer of the
Guarantor in the form attached hereto as Exhibit D.

 

“SPC” has the meaning assigned to such term in Section 10.04(g).

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which more than 50% of the shares
of securities or other interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a

 

15

--------------------------------------------------------------------------------


 

contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of the Guarantor.

 

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit C, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“TSA” means the Tax Sharing Agreement, dated as of June 29, 2007, among TE
Connectivity Ltd., Tyco International Ltd. and Covidien plc (formerly known as
Covidien Ltd.), as in effect on the date hereof.

 

“TSA Obligor” means any obligor among TE Connectivity Ltd., Tyco International
Ltd. and Covidien plc (including, in each case, any successor in interest
thereof) under the TSA.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                   Classification of Loans and
Borrowings.  For purposes of this Agreement and the other Loan Documents, Loans
or Borrowings may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or an “ABR Borrowing”).

 

16

--------------------------------------------------------------------------------


 

SECTION 1.03.                                   Terms Generally.  With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:

 

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references appear
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04.                                   Accounting Terms; GAAP.  Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change not otherwise addressed herein occurring after the date hereof in
GAAP (including the adoption of IFRS as described below) or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP (or such adoption of IFRS)
or in the application thereof, then (i) the Administrative Agent and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in light of such change in GAAP (or such adoption of
IFRS) which will be subject to the approval of the Required Lenders and
(ii) such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. If the Borrower notifies the Administrative Agent that it is required
to report under IFRS or has elected to do so through an early adoption policy,
“GAAP”, as used herein, shall mean “IFRS”.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                   Commitments.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
Loans to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s then applicable Commitment or (ii) the

 

17

--------------------------------------------------------------------------------


 

total Revolving Credit Exposures exceeding the then applicable total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02.                                   Loans and Borrowings.  (a)  Each
Loan shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their then applicable respective Commitments.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its several obligations hereunder.

 

(b)                                 Subject to Section 9.01, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement or result in any obligations of the Borrower to pay
additional amounts under Section 9.03 or 9.05.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, and at the time each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing; provided
further that any Borrowing may be in the aggregate amount that is equal to the
entire unused balance of the total Commitments. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not be more than
a total of 10 Eurodollar Borrowings outstanding at the same time.

 

SECTION 2.03.                                   Requests for Borrowings.  To
request a Borrowing, the Borrower shall notify the Administrative Agent of such
request by facsimile or electronic mail (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing) or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and if made
telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request in a form approved by the
Administrative Agent, and be executed by a Director of the Borrower or another
authorized borrowing representative of the Borrower, as notified by the Borrower
to the Administrative Agent from time to time. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(a)                                 the aggregate amount of the requested
Borrowing;

 

(b)                                 the date of such Borrowing, which shall be a
Business Day;

 

(c)                                  whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

18

--------------------------------------------------------------------------------


 

(d)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(e)                                  the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.                                   Funding of Borrowings.  (a) 
Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  The Administrative Agent will
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the amounts so received, in
like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent in the
applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, or by 12:00 p.m. New York City time on the proposed
date of such Borrowing, in the case of ABR Borrowings, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If and to the
extent that such Lender did not make available such Lender’s share of such
Borrowing, then such Lender shall forthwith on demand pay to the Administrative
Agent the amount thereof in immediately available funds, together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent to the Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect plus the
Administrative Agent’s standard processing fee for interbank compensation. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with the interest thereon for the Compensation Period at a rate per annum equal
to the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

19

--------------------------------------------------------------------------------


 

SECTION 2.05.                                   Interest Elections.  (a)  Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
facsimile or electronic mail by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and, if made
telephonically, shall be confirmed promptly in a signed notice by hand delivery,
facsimile or electronic mail to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then,

 

20

--------------------------------------------------------------------------------


 

unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default under clauses (a), (b),
(h), (i), (j), (n) and (o) of Article VI has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.06.                                   Termination and Reduction of
Commitments.  (a)  Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000 and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, the total Revolving Credit Exposures
would exceed the total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof, provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any notice pursuant to this Section 2.06, the
Administrative Agent shall advise the Lenders of the contents thereof. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.07.                                   Repayment of Loans; Evidence of
Debt.  (a)  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and, if applicable, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

21

--------------------------------------------------------------------------------


 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement or
the other Loan Documents.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a Note. In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more Notes payable to the order of the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).

 

SECTION 2.08.                                   Prepayment of Loans.  (a)  The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part subject to prior notice in accordance with
paragraph (c) of this Section.

 

(b)                                 In the event and on each occasion that the
total Revolving Credit Exposure exceeds the total Commitment then in effect
(including as a result of a reduction in the Commitments pursuant to
Section 2.06(c)), the Borrower shall prepay Borrowings in an aggregate amount
equal to such excess.

 

(c)                                  The Borrower shall notify the
Administrative Agent by facsimile or electronic mail of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 4:00 p.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.06(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(c). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02(c). Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10
and break funding payments to the extent required by Section 9.04.

 

SECTION 2.09.                                   Fees.  (a)  The Borrower agrees
to pay to the Administrative Agent for the account of each Lender the following
fees:

 

(i)                                     on the Closing Date, an upfront fee in
an amount equal to the product of (x) such Lender’s Commitment amount,
multiplied by (y) five basis points (the “Upfront Fee”); and

 

22

--------------------------------------------------------------------------------


 

(ii)                                  a facility fee, which shall accrue on the
daily amount of the then applicable Commitment of such Lender (whether used or
unused) during the period from and including the date hereof to but excluding
the date on which such Commitment terminates, at the rate per annum set forth on
the Pricing Grid opposite the reference to the applicable Index Debt Rating
under the heading “Facility Fee” (the “Facility Fee”); provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Facility Fees accrued through and
including the last Business Day of March, June, September and December of each
year shall be payable on each such last day, commencing on the first such date
to occur after the date hereof; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable with respect to the
credit facility provided under this Agreement in the amounts and at the times
separately agreed in writing upon between the Borrower and the Administrative
Agent.

 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of Upfront Fees and Facility Fees, to the Lenders.
Fees paid shall not be refundable under any circumstances.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 2.10, each Defaulting Lender shall be entitled to
receive a Facility Fee for any period during which that Lender is a Defaulting
Lender only to extent allocable to the outstanding principal amount of the Loans
funded by it.

 

SECTION 2.10.                                   Interest.  (a)  The Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Obligor under any Loan Document is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of

 

23

--------------------------------------------------------------------------------


 

any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

SECTION 2.11.                                   Calculation of Interest and
Fees.  (a)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(b)                                 All fees hereunder shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

SECTION 2.12.                                   Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.  (a)  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 9.03, 9.04 or 9.05, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon; provided that no amount shall be deemed to have been received
on the next succeeding Business Day if the Borrower provides the Administrative
Agent with written confirmation of a Federal Reserve Bank reference number no
later than 4:00 p.m., New York City time, on the date when due. All such
payments shall be made to the Administrative Agent at the Administrative Agent’s
Office, except that payments pursuant to Sections 9.03, 9.04, 9.05 and 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under this Agreement and the other Loan
Documents shall be made in dollars in New York, New York.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the

 

24

--------------------------------------------------------------------------------


 

aggregate amount of its Loans and accrued interest thereon or such other
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments that shall be equitable so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Obligor or any Affiliate or subsidiary thereof (as to which the provisions
of this paragraph shall apply). The Borrower and the Guarantor each consent to
the foregoing and each agree, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower and the Guarantor
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower or the Guarantor in the
amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b) or 2.12(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, the provisions of this Section 2.13 shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Lenders that are not Defaulting Lenders as opposed to
Lenders that are Defaulting Lenders.

 

SECTION 2.13.                                   Defaulting Lender Waterfall and
Cure.  Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:

 

25

--------------------------------------------------------------------------------


 

(a)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.12(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.13(a) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments then in effect,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 

26

--------------------------------------------------------------------------------


 

SECTION 3.01.                                   Organization; Powers.  Each
Obligor is a company duly organized or formed and validly existing under the
laws of its jurisdiction of organization or formation. Each Obligor has all
corporate powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.02.                                   Authorization; Enforceability. 
The Transactions are within such Obligor’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement and each other Loan Document to which such Obligor is a party has been
duly executed and delivered by such Obligor and constitutes a legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.                                   Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
(b) will not violate, contravene, or constitute a default under any provision of
(i) any applicable law or regulation, (ii) the charter, by-laws or other
organizational documents of such Obligor, (iii) any order, judgment, decree or
injunction of any Governmental Authority, (iv) any agreement or instrument
evidencing or governing Debt of such Obligor, except for any contravention or
default under any such agreement or instrument evidencing or governing such Debt
in an aggregate principal amount, individually or in the aggregate for all such
agreements or instruments in respect of which there is a contravention or
default, not in excess of $25,000,000 or (v) any other material agreement or
instrument binding upon such Obligor or its assets.

 

SECTION 3.04.                                   Financial Condition; No Material
Adverse Effect.  (a)  The Guarantor has heretofore furnished to the
Administrative Agent its Consolidated balance sheet and statements of income,
shareholders’ equity and cash flows, as and for the fiscal year ended
September 27, 2013, reported on by Deloitte & Touche LLP, independent registered
public accounting firm. Such financial statements present fairly, in all
material respects, the Consolidated financial position and results of operations
and cash flows of the Guarantor as of such date and for such period in
accordance with GAAP.

 

(b)                                 Since September 27, 2013, there has been no
Material Adverse Effect.

 

SECTION 3.05.                                   Litigation and Environmental
Matters.  (a)  There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Obligors, threatened against or affecting the Guarantor or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination which could, based upon the facts and circumstances in
existence at the time this representation and warranty is made or deemed made,
reasonably be expected to result in a Material Adverse Effect, other than the
matters described in the Guarantor’s filings of Forms

 

27

--------------------------------------------------------------------------------


 

10-K, 10-Q or 8-K, in each case on or before the Closing Date and excluding all
statements or disclosures with respect to risk factors, cautionary statements,
forward-looking statements and other similar provisions (the “Existing
Litigation”), and other than shareholders’ derivative litigation or
shareholders’ class actions based on the same facts and circumstances as the
Existing Litigation, or (ii) that could reasonably be expected to adversely
affect the validity or enforceability of any of the Loan Documents or the
Transactions.

 

(b)                                 Except with respect to any matters that
could not, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect and except for the matters described in the
Guarantor’s filings of Forms 10-K, 10-Q or 8-K, in each case on or before the
Closing Date and excluding all statements or disclosures with respect to risk
factors, cautionary statements, forward-looking statements and other similar
provisions, neither the Guarantor nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(ii) has become subject to any Environmental Liability.

 

SECTION 3.06.                                   Investment Company Status. 
Neither Obligor is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.07.                                   Taxes.  Each of the Guarantor
and its Significant Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Guarantor
or such Significant Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not,
based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.08.                                   ERISA.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could, based upon the facts and circumstances in existence at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which
could based upon the facts and circumstances existing at the time this
representation and warranty is made or deemed made, reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.09.                                   Disclosure.  All information
heretofore furnished by or on behalf of the Obligors to the Administrative Agent
or the Lenders in connection with this Agreement or the other Loan Documents,
when taken as a whole, does not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not

 

28

--------------------------------------------------------------------------------


 

misleading; provided that with respect to projections and other forward-looking
information, the Obligors represent and warrant only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made, it being understood that projections and forward-looking information
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Obligors and that no assurance can be given that such
projections will be realized.

 

SECTION 3.10.                                   Subsidiaries.  Each of the
Guarantor’s Subsidiaries is duly organized or formed, validly existing and (to
the extent such concept is applicable to it) in good standing under the laws of
its jurisdiction of organization or formation, except where the failure to be so
organized, existing or in good standing could not, based upon the facts and
circumstances existing at the time this representation and warranty is made or
deemed made, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has all legal powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except to the extent that failure to have any such power or governmental
license, authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.11.                                   Margin Regulations.  Neither
Obligor is engaged principally or as one of its important activities in the
business of buying or carrying margin stock within the meaning of Regulation U
of the Board.

 

SECTION 3.12.                                   Anti-Terrorism Laws. 
(a) Neither the Borrower, the Guarantor nor any of its Subsidiaries is in
violation of the foreign assets control regulations of the U.S. Treasury
Department’s Office of Foreign Asset Control (“OFAC”) (31 CFR, Subtitle B,
Chapter V, as amended), Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001 (the “Executive Order”), the Act or, to the
knowledge of the Guarantor and the Borrower, any sanctions or requirements
imposed under similar laws or regulations enacted or enforced by the European
Union or Her Majesty’s Treasury of the United Kingdom required to be observed by
the Guarantor and its Subsidiaries (collectively, the “Anti-Terrorism Laws”), in
each case in which could reasonably be expected to have a Material Adverse
Effect or except as described in the Guarantor’s filings of Forms 10-K, 10-Q or
8-K.  Neither the Borrower, the Guarantor nor any of its Subsidiaries is any of
the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the OFAC at its official website or any replacement website or other replacement
official publication of such list; or

 

29

--------------------------------------------------------------------------------


 

(iv)                              to the knowledge of the Guarantor and the
Borrower, a Person that is subject to any economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by the
European Union or Her Majesty’s Treasury of the United Kingdom required to be
observed by the Guarantor and its Subsidiaries.

 

(b)                                 Neither the Borrower, the Guarantor nor any
of its Subsidiaries (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of a Person
described in Section 3.12, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law; provided that to the extent the foregoing representation pertains to
Anti-Terrorism Laws of the European Union or Her Majesty’s Treasury of the
United Kingdom, such representation is made only to the knowledge of the
Guarantor and Borrower.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                                   Effective Date.  The obligations
of the Lenders to make Loans hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received on or before the date of this Agreement from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received a Note executed by the Borrower in favor of each Lender that
requested a Note prior to the date hereof in accordance with Section 2.07(e).

 

(c)                                  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the date of this Agreement) of (i) the general counsel of
the Guarantor, (ii) Allen & Overy, special Luxembourg counsel of the Borrower,
(iii) Bär & Karrer AG, special Switzerland counsel of the Guarantor and
(iv) Weil Gotshal & Manges, LLP, special New York counsel of the Obligors, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

(d)                                 The Administrative Agent shall have received
on or before the date of this Agreement certified copies of the charter, by-laws
and other constitutive documents of each Obligor and of resolutions of the Board
of Directors of each Obligor authorizing the Transactions, together with
incumbency certificates dated the date of this Agreement evidencing the
identity, authority and capacity of each Person authorized to execute and

 

30

--------------------------------------------------------------------------------


 

deliver this Agreement, the other Loan Documents and any other documents to be
delivered by such Obligor pursuant hereto, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(e)                                  The Administrative Agent shall have
received (x) a certificate, dated the date of this Agreement and signed by a
Responsible Officer, confirming that (i) the representations and warranties of
each Obligor set forth in Article III of this Agreement are true and correct and
(ii) no Default or Event of Default has occurred and is continuing and (y) a
Solvency Certificate, dated the date of this Agreement and signed and certified
by the Chief Financial Officer of the Guarantor.

 

(f)                                   The Administrative Agent shall have
received evidence reasonably satisfactory to it of the consent of C T
Corporation System in New York, New York to the appointment and designation
provided by Section 10.09(d).

 

(g)                                  The Administrative Agent shall have
received payment of Upfront Fees for the account of each Lender pursuant to
Section 2.09(a)(i).

 

(h)                                 The Borrower shall have paid all fees and
other amounts due and payable prior to the date hereof required to be paid by it
to the Administrative Agent, the Arranger and the Lenders, including, unless
waived by the Administrative Agent and the Arranger, to the extent invoiced and
received by the Borrower no later than the second day preceding the Closing
Date, all legal fees and expenses of the Administrative Agent and the Arranger
required to be paid pursuant to the terms of this Agreement.

 

(i)                                     The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including the Act) and requested at least five Business Days prior
to the date hereof.

 

The Administrative Agent shall (i) notify the Borrower and the Lenders of the
satisfaction of the conditions described in clauses (a) through (h) above on the
Closing Date and (ii) notify the Borrower and the Lenders of the Effective Date.
Each such notice shall be conclusive and binding.

 

SECTION 4.02.                                   Each Borrowing.  The obligation
of each Lender to make a Loan on the occasion of any Borrowing (other than any
conversion or continuation of any Loan) is subject to the satisfaction of the
following conditions:

 

(a)                                 The representations and warranties of the
Obligors set forth in Article III of this Agreement (other than, in the case of
any Borrowing made after the Effective Date, Sections 3.04 and 3.05(a)(i)) or
any other Loan Document, or which are contained in any certificate or notice
delivered at any time by any Obligor under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing, or if
any such representation or warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects on and
as of such date.

 

31

--------------------------------------------------------------------------------


 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(c)                                  The Borrower shall have delivered a
Borrowing Request in accordance with Section 2.03.

 

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Obligors on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in paragraphs
(a) and (b) of this Section.

 

ARTICLE V

 

Covenants

 

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Guarantor (and the
Borrower, where applicable) covenants and agrees with the Lenders that:

 

SECTION 5.01.                                   Financial Statements and Other
Information.  The Guarantor will furnish to the Administrative Agent (which,
except as otherwise provided below with respect to subsections (a), (b) or (e),
the Administrative Agent shall promptly furnish to each Lender):

 

(a)                                 within 120 days after the end of each fiscal
year of the Guarantor, its audited Consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of internationally recognized standing
in a manner complying with the applicable rules and regulations promulgated by
the SEC;

 

(b)                                 within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of the Guarantor, its
Consolidated balance sheet and the related statement of operations and cash
flows for the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
the previous fiscal year, all certified as to GAAP (subject to the absence of
footnotes, audit and normal year-end adjustments), or if adopted by the
Guarantor for SEC reporting purposes, IFRS, on behalf of the Guarantor by the
chief financial officer or the chief accounting officer of the Guarantor or a
Responsible Officer;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate on behalf of the
Guarantor signed by the chief financial officer or the chief accounting officer
of the Guarantor or a Responsible Officer (i) certifying as to whether a Default
or Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating whether the Guarantor was in compliance with
Section 5.09;

 

32

--------------------------------------------------------------------------------


 

(d)                                 within five Business Days after any
Responsible Officer obtains knowledge of any Default or Event of Default, if
such Default or Event of Default is then continuing, a certificate on behalf of
the Guarantor signed by a Responsible Officer setting forth, in reasonable
detail, the nature thereof and the action which the Guarantor is taking or
proposes to take with respect thereto;

 

(e)                                  promptly upon the filing thereof, copies of
all final registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent), final reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and proxy statements which the
Guarantor or the Borrower shall have filed with the SEC;

 

(f)                                   promptly upon any Responsible Officer
obtaining knowledge of the commencement of any Reportable Action, a certificate
on behalf of the Guarantor specifying the nature of such Reportable Action and
what action the Guarantor is taking or proposes to take with respect thereto;
and

 

(g)                                  from time to time, upon reasonable notice,
such other information regarding the financial position or business of the
Guarantor and its Subsidiaries, or compliance with the terms of this Agreement,
as any Lender through the Administrative Agent may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) or
(e) above may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Guarantor posts such
documents, or provides a link thereto on the Guarantor’s website on the Internet
at www.te.com (or such other website as the Guarantor may designate in a writing
delivered to the Administrative Agent), or at sec.gov; or (ii) on which such
documents are posted on the Guarantor’s behalf, or delivered to the
Administrative Agent by the Guarantor in accordance with Section 10.15.

 

SECTION 5.02.                                   Existence; Conduct of Business. 
The Guarantor will:

 

(a)                                 not engage in any material business other
than the holding of stock and other investments in its Subsidiaries and
activities reasonably related thereto; and

 

(b)                                 preserve, renew and keep in full force and
effect, and will cause each Significant Subsidiary to preserve, renew and keep
in full force and effect (i) their respective legal existence and (ii) their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, unless in the case of either (x) the failure of the
Guarantor to comply with subclause (b)(ii) of this Section 5.02 or (y) the
failure of a Significant Subsidiary to comply with clause (b) of this
Section 5.02, such failure could not, based upon the facts and circumstances
existing at the time, reasonably be expected to have a Material Adverse Effect;

 

provided that nothing in this Section 5.02 shall prohibit (x) any transaction
permitted by Section 5.08 and (y) the Guarantor or the Borrower from
reincorporating in any Permitted Jurisdiction, any state of the United States or
the District of Columbia.

 

33

--------------------------------------------------------------------------------


 

SECTION 5.03.                                   Maintenance of Properties;
Insurance.  The Guarantor will, and will cause each of its Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by and commercially available to companies engaged in the same or similar
businesses operating in the same or similar locations, except in the case of
each of clause (a) and (b) to the extent that the failure to do so could not,
based upon the facts and circumstances existing at the time, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.04.                                   Books and Records; Inspection
Rights.  The Guarantor will keep, and will cause each Consolidated Subsidiary to
keep, proper books of record and account in which true and correct entries shall
be made of its business transactions and activities so that financial statements
of the Guarantor that fairly present its business transactions and activities
can be properly prepared in accordance with GAAP, or IFRS, if adopted by the
Guarantor for SEC reporting purposes or upon the convergence of GAAP to IFRS.
The Guarantor will, and will cause each Significant Subsidiary to, permit any
representatives designated by the Administrative Agent or by any Lender through
the Administrative Agent, upon reasonable prior notice, at all reasonable times
and as and to the extent permitted by applicable law and regulation, and at the
Administrative Agent’s or such Lender’s expense, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances, accounts and condition with its officers,
employees (in the presence of its officers) and independent accountants (in the
presence of its officers); provided that (i) such designated representatives
shall be reasonably acceptable to the Borrower, shall agree to any reasonable
confidentiality obligations proposed by the Borrower, and shall follow the
guidelines and procedures generally imposed upon like visitors to Borrower’s
facilities and (ii) unless a Default or Event of Default shall have occurred and
be continuing, such visits and inspections shall occur not more than once in any
Fiscal Year.

 

SECTION 5.05.                                   Compliance with Laws.  The
Guarantor will, and will cause each Significant Subsidiary to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so could not, based upon the
facts and circumstances existing at the time, reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 5.06.                                   Use of Proceeds.  The proceeds
of each Borrowing made under this Agreement will be used by the Borrower for
working capital, capital expenditures, general corporate purposes and other
lawful corporate purposes of the Borrower, including to repay other Debt of the
Guarantor and its Subsidiaries, to consummate acquisitions and to repurchase
equity. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  The Borrower will not request
any Borrowing, and the Borrower shall not, directly or indirectly, use or
otherwise make available, and the Guarantor and the Borrower shall procure that
its Subsidiaries and, to the knowledge of the Borrower and the Guarantor, its or
their respective directors, officers and employees shall not, directly or
indirectly, use or otherwise make available, the proceeds of any Borrowing for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned

 

34

--------------------------------------------------------------------------------


 

Country,  except, in each case where such activities, business or transaction
does not violate any applicable Sanctions law required to be observed, or in any
manner that would result in the violation of any Sanctions required to be
observed by any party hereto.

 

SECTION 5.07.                                   Liens.  The Guarantor will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, except:

 

(a)                                 any Lien existing on any asset on the
Closing Date;

 

(b)                                 any Lien on any asset securing the payment
of all or part of the purchase price of such asset upon the acquisition thereof
by the Guarantor or a Subsidiary or securing Debt (including any obligation as
lessee incurred under a capital lease) incurred or assumed by the Guarantor or a
Subsidiary prior to, at the time of or within one year after such acquisition
(or in the case of real property, the completion of construction (including any
improvements on an existing property) or the commencement of full operation of
such asset or property, whichever is later), which Debt is incurred or assumed
for the purpose of financing all or part of the cost of acquiring such asset or,
in the case of real property, construction or improvements thereon; provided,
that in the case of any such acquisition, construction or improvement, the Lien
shall not apply to any asset theretofore owned by the Guarantor or a Subsidiary,
other than assets so acquired, constructed or improved;

 

(c)                                  any Lien existing on any asset or Stock of
any Person at the time such Person is merged or consolidated with or into the
Guarantor or a Subsidiary which Lien was not created in contemplation of such
event;

 

(d)                                 any Lien existing on any asset at the time
of acquisition thereof by the Guarantor or a Subsidiary, which Lien was not
created in contemplation of such acquisition;

 

(e)                                  any Lien arising out of the Refinancing of
any Debt secured by any Lien permitted by any of the subsections (a) through
(d) of this Section 5.07, provided that the principal amount of Debt is not
increased (except as grossed-up for the customary fees and expenses incurred in
connection with such Refinancing and except as a result of the capitalization or
accretion of interest) and is not secured by any additional assets, except as
provided in the last sentence of this Section 5.07;

 

(f)                                   any Lien to secure Intercompany Debt;

 

(g)                                  sales of accounts receivable or promissory
notes to factors or other third-parties in the ordinary course of business for
purposes of collection;

 

(h)                                 any Lien in favor of any country or any
political subdivision of any country (or any department, agency or
instrumentality thereof) securing obligations arising in connection with
partial, progress, advance or other payments pursuant to any contract, statute,
rule or regulation or securing obligations incurred for the purpose of financing
all or any part of the purchase price (including the cost of installation
thereof

 

35

--------------------------------------------------------------------------------


 

or, in the case of real property, the cost of construction or improvement or
installation of personal property thereon) of the asset subject to such Lien
(including, but not limited to, any Lien incurred in connection with pollution
control, industrial revenue or similar financings);

 

(i)                                     Liens arising in the ordinary course of
its business which (i) do not secure Debt, and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

(j)                                    any Lien securing only Nonrecourse Debt;

 

(k)                                 Liens incurred and pledges or deposits in
the ordinary course of business in connection with workers’ compensation, old
age pensions, unemployment insurance or other social security legislation, other
than any Lien imposed by ERISA;

 

(l)                                     Liens created pursuant to Permitted
Securitization Transactions;

 

(m)                             Liens for taxes, assessments and governmental
charges or levies which are not yet due or are payable without penalty or of
which the amount, applicability or validity is being contested by the Guarantor
or a Subsidiary whose property is subject thereto in good faith by appropriate
proceedings as to which adequate reserves are being maintained;

 

(n)                                 Liens securing judgments that have not
resulted in the occurrence of an Event of Default under clause (k) of Article VI
in an aggregate principal amount at any time outstanding not to exceed
$125,000,000; and

 

(o)                                 Liens not otherwise permitted by the
foregoing clauses (a) through (n) of this Section 5.07 securing Debt or other
obligations (without duplication) in an aggregate principal amount at any time
outstanding not to exceed an amount equal to the greater of (i) $750,000,000 or
(ii) 7.5% of Consolidated Tangible Assets at such time.

 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b), or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 

SECTION 5.08.                                   Fundamental Changes.  No Obligor
will consolidate, amalgamate or merge with or into any other Person or sell,
lease or otherwise transfer all or substantially all of the Consolidated assets
to any other Person, unless

 

(i)                                     such Obligor is the surviving
corporation, or the Person (if other than such Obligor) formed by such
consolidation or amalgamation or into which such Obligor is merged or
amalgamated, or the Person which acquires by sale or other transfer, or which
leases, all or substantially all of the assets of such Obligor (any such Person,
the “Successor”), shall be organized and existing under the laws of any
Permitted

 

36

--------------------------------------------------------------------------------


 

Jurisdiction, any state of the United States or the District of Columbia and
shall expressly assume, in a writing executed and delivered to the
Administrative Agent for delivery to each of the Lenders, in form reasonably
satisfactory to the Administrative Agent, the due and punctual payment of the
principal of and interest on the Loans and the performance of the other
obligations under this Agreement and the other Loan Documents on the part of
such Obligor to be performed or observed, as fully as if such Successor were
originally named as such Obligor in this Agreement or such other Loan Document;
and

 

(ii)                                  immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing; and

 

(iii)                               such Obligor has delivered to the
Administrative Agent a certificate on behalf of such Obligor signed by a
Responsible Officer and an opinion of counsel, each stating that all conditions
provided in this Section 5.08 relating to such transaction have been satisfied.

 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.

 

SECTION 5.09.                                   Financial Covenant.  The
Guarantor will not permit, as of the last day of each fiscal quarter commencing
with the first fiscal quarter beginning after the Closing Date, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for the then
most recently concluded period of four consecutive fiscal quarters of the
Guarantor to exceed 3.75 to 1.00.

 

SECTION 5.10.                                   Limitation on Restrictions on
Subsidiary Dividends and Other Distributions.  The Guarantor will not, and will
not permit any Subsidiary to, directly or indirectly, create or otherwise cause
or suffer to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary, other than the Borrower, to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits, owned by the Guarantor or any Subsidiary, or pay
any Debt owed by any Subsidiary to the Guarantor or any Subsidiary, (b) make
loans or advances to the Guarantor or any Subsidiary or (c) transfer any of its
properties or assets to the Guarantor or any Subsidiary (or, solely in the case
of clause (xii) hereof, any other Consolidated Person in respect of such
Nonrecourse Debt), except for such encumbrances or restrictions existing under
or by reason of:

 

(i)                                     applicable laws and regulations,
judgments and orders and other legal requirements, agreements with non-U.S.
governments with respect to assets or businesses located in their jurisdiction,
or condemnation or eminent domain proceedings,

 

(ii)                                  this Agreement,

 

(iii)                               (A) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Guarantor or a Subsidiary, or (B) customary

 

37

--------------------------------------------------------------------------------


 

restrictions imposed on the transfer of trademarked, copyrighted or patented
materials or provisions in agreements that restrict the assignment of such
agreements or any rights thereunder,

 

(iv)                              provisions contained in the instruments
evidencing or governing Debt or other obligations or agreements, in each case
existing on the date hereof,

 

(v)                                 provisions contained in instruments
evidencing or governing Debt or other obligations or agreements of any Person,
in each case, at the time such Person (A) shall be merged or consolidated with
or into the Guarantor or any Subsidiary, (B) shall sell, transfer, assign, lease
or otherwise dispose of all or substantially all of such Person’s assets to the
Guarantor or a Subsidiary, or (C) otherwise becomes a Subsidiary, provided that
in the case of clause (A), (B) or (C), such Debt, obligation or agreement was
not incurred or entered into, or any such provisions adopted, in contemplation
of such transaction,

 

(vi)                              provisions contained in Refinancings, so long
as such provisions are, in the good faith determination of the Guarantor’s board
of directors, not materially more restrictive than those contained in the
respective instruments so Refinanced,

 

(vii)                           provisions contained in any instrument
evidencing or governing Debt or other obligations of a Subsidiary Guarantor,

 

(viii)                        any encumbrances and restrictions with respect to
a Subsidiary imposed in connection with an agreement which has been entered into
for the sale or disposition of such Subsidiary or its assets, provided such sale
or disposition otherwise complies with this Agreement,

 

(ix)                              the subordination (pursuant to its terms) in
right and priority of payment of any Debt owed by any Subsidiary (the “Indebted
Subsidiary”) to the Guarantor or any other Subsidiary, to any other Debt of such
Indebted Subsidiary, provided that (A) such Debt is permitted under this
Agreement and (B) the Guarantor’s board of directors has determined, in good
faith, at the time of the creation of such encumbrance or restriction, that such
encumbrance or restriction could not, based upon the facts and circumstances in
existence at the time, reasonably be expected to have a Material Adverse Effect,

 

(x)                                 provisions governing Preferred Stock issued
by a Subsidiary,

 

(xi)                              provisions contained in instruments or
agreements evidencing or governing (A) Nonrecourse Debt or (B) other Debt of a
Subsidiary incurred to finance the acquisition or construction of fixed or
capital assets to the extent, in the case of sub- clause (B), such instrument or
agreement prohibits transfers of the assets financed with such Debt, and

 

(xii)                           provisions contained in debt instruments,
obligations or other agreements of any Subsidiary which are not otherwise
permitted pursuant to clauses (i) through (xi) of this Section 5.10, provided
that the aggregate investment of the Guarantor in all such

 

38

--------------------------------------------------------------------------------


 

Subsidiaries (determined in accordance with GAAP) shall at no time exceed the
greater of (a) $300,000,000 or (b) 3% of Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary, provided such Debt is otherwise
permitted by this Agreement.

 

SECTION 5.11.                                   Transactions with Affiliates. 
The Guarantor will not, and will not permit any Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment (whether
by acquisition of Stock or indebtedness, by loan, advance, transfer of property,
guarantee or other agreement to pay, purchase or service, directly or
indirectly, any Debt, or otherwise) in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect
any transaction in connection with any joint enterprise or other joint
arrangement with, any Affiliate (collectively, “Affiliate Transactions”);
provided, however, that the foregoing provisions of this Section 5.11 shall not
prohibit the Guarantor or any of its Subsidiaries from:

 

(i)                                     engaging in any Affiliate Transaction
between or among (x) the Guarantor and any Subsidiary or Subsidiaries or (y) two
or more Subsidiaries,

 

(ii)                                  declaring or paying any dividends and
distributions on any shares of the Guarantor’s Stock, including any dividend or
distribution payable in shares of the Guarantor’s Stock or Stock Equivalents,

 

(iii)                               making any payments on account of the
purchase, redemption, retirement or acquisition of (x) any shares of the
Guarantor’s Stock or (y) any option, warrant or other right to acquire shares of
the Guarantor’s Stock, including any payment payable in shares of the
Guarantor’s Stock or Stock Equivalents,

 

(iv)                              declaring or paying any dividends or
distributions on Stock of any Subsidiary held by the Guarantor or another
Subsidiary,

 

(v)                                 making sales to or purchases from any
Affiliate and, in connection therewith, extending credit or making payments, or
from making payments for services rendered by any Affiliate, if such sales or
purchases are made or such services are rendered in the ordinary course of
business and on terms and conditions at least as favorable to the Guarantor or
such Subsidiary as the terms and conditions which the Guarantor would reasonably
expect to be obtained in a similar transaction with a Person which is not an
Affiliate at such time,

 

(vi)                              making payments of principal, interest and
premium on any Debt of the Guarantor or such Subsidiary held by an Affiliate if
the terms of such Debt are at least as favorable to the Guarantor or such
Subsidiary as the terms which the Guarantor would reasonably expect to have been
obtained at the time of the creation of such Debt from a lender which was not an
Affiliate,

 

(vii)                           participating in, or effecting any transaction
in connection with, any joint enterprise or other joint arrangement with any
Affiliate if the Guarantor or such

 

39

--------------------------------------------------------------------------------


 

Subsidiary participates in the ordinary course of its business and on a basis no
less advantageous than the basis on which such Affiliate participates,

 

(viii)                        paying or granting reasonable compensation,
indemnities, reimbursements and benefits to any director, officer, employee or
agent of the Guarantor or any Subsidiary, or

 

(ix)                              engaging in any Affiliate Transaction not
otherwise addressed in subsections (i) through (viii) of this Section 5.11, the
terms of which are not less favorable to the Guarantor or such Subsidiary than
those that the Guarantor or such Subsidiary would reasonably expect to be
obtained in a comparable transaction in the same location at such time with a
Person which is not an Affiliate.

 

SECTION 5.12.                                   Subsidiary Guarantors.  The
Guarantor will cause each Subsidiary of the Guarantor that now or hereafter
Guarantees any Material Debt of the Borrower for or in respect of borrowed money
(other than Debt of the Borrower to any other Subsidiary) to promptly thereafter
(and in any event within 30 days of executing such Guarantee) cause such
Subsidiary to (a) become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a Subsidiary Guaranty, and (b) deliver to the
Administrative Agent documents of the types referred to in Section 4.01(d) and
favorable opinions of counsel to such Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
Subsidiary Guaranty of such Subsidiary), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

SECTION 5.13.                                   Subsidiary Debt.  The Guarantor
will not at any time permit the aggregate outstanding principal amount of Debt
of the Consolidated Subsidiaries to exceed an amount equal to $750,000,000,
provided that for purposes of this Section 5.13, “Debt” shall not include
(i) Permitted Acquired Debt of any Consolidated Subsidiary, (ii) Debt of any
Consolidated Subsidiary (other than the Borrower) outstanding as of the date
hereof, and any Refinancings thereof not in excess of the principal amount
thereof (except as grossed up for the customary fees and expenses incurred in
connection with such financing and except as a result of the capitalization or
accretion of interest), (iii) Debt of the Borrower or (iv) obligations under any
Permitted Securitization Transaction, to the extent otherwise constituting Debt.

 

ARTICLE VI

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or the other Loan
Documents, when and as the same shall become due

 

40

--------------------------------------------------------------------------------


 

and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Guarantor or any Subsidiary in or in
connection with this Agreement or the other Loan Documents or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate or financial statement furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

 

(d)                                 either Obligor shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.06,
5.07, 5.08, 5.10, 5.11, 5.12 or 5.13 and such failure shall not be remedied
within five Business Days after any Responsible Officer obtains knowledge
thereof or (ii) Section 5.09;

 

(e)                                  either Obligor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or the
other Loan Documents (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Guarantor (which
notice will be given at the request of any Lender);

 

(f)                                   the Guarantor or any Subsidiary shall fail
to make any payment in respect of any Material Debt, when and as the same shall
become due and payable, and such failure shall continue beyond any applicable
grace period (but in any event, in the case of interest, fees or other amounts
other than principal, for a period of at least five Business Days);

 

(g)                                  any event or condition occurs that results
in any Material Debt becoming due prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) any Debt of the Borrower or a Subsidiary
that is purchased in the open market or directly from holders of such Debt in
the normal course of managing the Consolidated capital structure of the
Guarantor and such Debt is cancelled by the Borrower or such Subsidiary
immediately upon the settlement of such purchase, (ii) secured Debt that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Debt, (iii) any conversion, purchase, repurchase or redemption of
any Material Debt scheduled by the terms thereof to occur on a particular date,
or as a result of any customary required offer by the Guarantor or any
Subsidiary to purchase such Debt, such as upon a change of control, (iv) any
conversion of any Material Debt initiated by a holder thereof pursuant to the
terms thereof or any optional prepayment, repurchase or redemption of any
Material Debt, in each case not subject to any contingent event or condition
related to the creditworthiness, financial performance or financial condition of
the Guarantor or any Subsidiary, (v) any repurchase or redemption of any
Material Debt pursuant to any put option exercised by the holder of such
Material Debt; provided that such put option is exercisable at times specified
in the terms of the Material Debt and not by its terms solely as a result of any
contingent event or condition related to the creditworthiness, financial
performance or financial condition of the Guarantor or the applicable
Subsidiaries, or (vi)

 

41

--------------------------------------------------------------------------------


 

the cancellation and resulting payment of any amounts outstanding under any
credit or similar facility of an acquired Subsidiary, which was outstanding
prior to such acquisition, and not created in contemplation of such acquisition,
other than as a result of a default under any such facility occurring after, and
not in connection with, such acquisition;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation, winding up,
reorganization or other relief in respect of the Guarantor or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
bankruptcy, insolvency, receivership or similar law of any jurisdiction now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Guarantor or any
Significant Subsidiary or for a substantial part of its respective assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)                                     the Guarantor or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, winding up, reorganization or other relief under any
bankruptcy, insolvency, receivership or similar law of any jurisdiction now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Guarantor or any Significant Subsidiary or for a substantial part of its
respective assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)                                    the Guarantor or any Significant
Subsidiary shall admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments or orders for the
payment of money in an aggregate amount in excess of $55,000,000 (after
deducting amounts covered by insurance, except to the extent that the insurer
providing such insurance has declined such coverage or indemnification) shall be
rendered against the Guarantor or any Subsidiary or any combination thereof and,
within 60 days after entry thereof, such judgment or order is not discharged or
execution thereof stayed pending appeal, or within 60 days after the expiration
of any such stay, such judgment or order is not discharged;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             (x) any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of 40% or more of the outstanding shares
of common stock of the Guarantor; or (y) on the

 

42

--------------------------------------------------------------------------------


 

last day of any period of twelve consecutive calendar months, a majority of
members of the board of directors of the Guarantor shall no longer be composed
of individuals (i) who were members of said board of directors on the first day
of such twelve consecutive calendar month period or (ii) whose election or
nomination to said board of directors was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said board of directors;

 

(n)                                 any Loan Document shall cease to be valid
and enforceable against any Obligor or Subsidiary Guarantor party thereto
(except for the termination of a Subsidiary Guaranty in accordance with its
terms), or any Obligor or Subsidiary Guarantor shall so assert in writing; or

 

(o)                                 the Borrower (or any permitted successor
pursuant to Section 5.08(a)) shall cease to be a Wholly-Owned Consolidated
Subsidiary of the Guarantor;

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or the Guarantor), and at any
time thereafter during the continuance of such event, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, and thereupon the principal amount of all such
outstanding Loans together with all such interest and other amounts so declared
to be due and payable, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Obligors; and in case of any event described in
clause (h) or (i) of this Article with respect to the Borrower or the Guarantor,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.

 

ARTICLE VII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as Administrative Agent under the Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless

 

43

--------------------------------------------------------------------------------


 

otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Guarantor or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing (and it is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in Section 10.02), provided that the Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to this
Agreement, the other Loan Documents or applicable law, and (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Guarantor or any of its
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice describing such Default or Event of Default is
given to the Administrative Agent by the Borrower or a Lender and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or the other Loan Documents, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

44

--------------------------------------------------------------------------------


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon, and shall not incur
any liability for relying upon, any statement made to it orally or by telephone
and believed by it to have been made by the proper Person, and may act upon any
such statement prior to written confirmation thereof. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a commercial bank with an office in the
United States of America, or an Affiliate of any such commercial bank with an
office in the United States of America.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  If the
Administrative Agent is a Defaulting Lender pursuant to clause (c) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person, remove
such Person as Administrative Agent and appoint a successor as provided for
above in this paragraph.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective

 

45

--------------------------------------------------------------------------------


 

in accordance with such notice on the Removal Effective Date and (1) the removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  The successor shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld, delayed or
conditioned).  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any other Lender or the Arranger or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or the Arranger or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (a) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder, or (b) otherwise in accordance with
Section 4.06(b) of the relevant Subsidiary Guaranty.

 

Anything herein to the contrary notwithstanding, none of the Persons named as
the Arranger on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

46

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Guarantee

 

SECTION 8.01.                                   The Guarantee.  The Guarantor
hereby unconditionally and irrevocably guarantees the full and punctual payment
in cash when due (whether at stated maturity, by mandatory prepayment, by
acceleration or otherwise) of the principal of and interest on the Loans, the
Notes and all other amounts whatsoever at any time or from time to time payable
or becoming payable under this Agreement or the other Loan Documents. This is a
continuing guarantee and a guarantee of payment and not merely of collection.
Upon failure by the Borrower to pay punctually any such amount when due as
aforesaid, the Guarantor shall forthwith on demand pay the amount not so paid at
the place and in the manner specified in this Agreement.

 

SECTION 8.02.                                   Guarantee Unconditional.  The
obligations of the Guarantor hereunder shall be unconditional and absolute, and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected, at any time by:

 

(a)                                 any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of the Borrower under
any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document;

 

(c)                                  any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of the Borrower
under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of the Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or its assets
or any resulting release or discharge of any obligation of the Guarantor or the
Borrower contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Guarantor may have at any time against the Borrower, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)                                   any invalidity or unenforceability
relating to or against the Borrower for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower, in the currency and funds and at the time and place specified
herein, of any amount payable by it under any Loan Document; or

 

(g)                                  any other act or omission to act or delay
of any kind by the Borrower, the Administrative Agent, any Lender or any other
Person, or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge or defense of a
guarantor or surety.

 

47

--------------------------------------------------------------------------------


 

SECTION 8.03.                                   Discharge Only upon Payment in
Full; Reimbursement in Certain Circumstances.  The guarantee and other
agreements in this Article VIII shall remain in full force and effect until the
Commitments shall have terminated and the principal of and interest on the
Loans, the Notes and all other amounts whatsoever payable by the Borrower under
any Loan Document shall have been finally paid in full. If at any time any
payment of any such amount payable by the Borrower under any Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, the Guarantor’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.

 

SECTION 8.04.                                   Waiver by the Guarantor.  The
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest and
any notice not provided for herein, as well as any requirement that at any time
any action be taken by any Person against the Borrower or any other Person.

 

SECTION 8.05.                                   Subrogation.  Upon making any
payment hereunder with respect to the Borrower, all rights of the Guarantor
shall be subrogated to the rights of the payee against the Borrower with respect
to such payment; provided that the Guarantor shall not enforce any payment by
way of subrogation until all amounts of principal of and interest on the Loans
and all other amounts payable by the Borrower under any Loan Document has been
paid in full and the Commitments have been terminated.

 

SECTION 8.06.                                   Stay of Acceleration.  In the
event that acceleration of the time for payment of any amount payable by the
Borrower under any Loan Document is stayed upon insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
the Guarantor hereunder forthwith on demand by the Required Lenders.

 

SECTION 8.07.                                   Payments.  All payments made by
the Guarantor pursuant to this Article VIII shall be made as provided under
Section 2.12(a), and shall be subject to the provisions of Section 9.05.

 

ARTICLE IX

 

Yield Protection, Illegality and Taxes

 

SECTION 9.01.                                   Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the LIBO Rate for such Interest Period (together with any
amounts payable pursuant to Section 9.03 or 9.05) will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

48

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by facsimile or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Borrowing and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing. In the case of clause (b) above, during any such period of
suspension each Lender shall, from time to time upon request from the Borrower,
certify its cost of funds for each Interest Period to the Borrower and the
Administrative Agent as soon as practicable (but in any event not later than 10
Business Days after any such request).

 

SECTION 9.02.                                   Illegality.  Notwithstanding any
other provision of any Loan Document, if any Lender shall notify the
Administrative Agent (and provide to the Borrower an opinion of counsel to the
effect) that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
lending office for Eurodollar Borrowings to perform its obligations hereunder to
make Eurodollar Loans or to fund or maintain Eurodollar Loans hereunder,
(i) each Eurodollar Loan of such Lender will automatically, upon such demand,
convert into an ABR Loan that bears interest at the rate set forth in
Section 2.10(a) and (ii) the obligation of such Lender to make or continue, or
to convert ABR Loans into, Eurodollar Loans shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist and such Lender shall make
the ABR Loans in the amount and on the dates that it would have been requested
to make Eurodollar Loans had no such suspension been in effect.

 

SECTION 9.03.                                   Increased Costs.  (a)  If any
Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender;

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting any Loan Document or Eurodollar
Loans made by such Lender; or

 

(iii)                               subject the Administrative Agent or any
Lender to any Taxes (other than (A) Indemnified Taxes imposed on or with respect
to any payment made by or on account of any obligations of any Obligor under any
Loan Document and (B) Excluded Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or, in the case of clause
(iii) above, any Loan), or of maintaining its obligation to make any such Loan,
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) (excluding any such
increased costs resulting from reserve commitments contemplated by
Section 9.03(c)), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the

 

49

--------------------------------------------------------------------------------


 

Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of any Loan Document or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital or liquidity adequacy), then from time to time
within 30 days of written demand therefor (subject to Section 9.06) the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  At any time that any Lender is required to
establish or maintain reserves in respect of its Eurodollar Loans under FRB
Regulation D, such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on a Eurodollar Loan made by such Lender,
additional interest on such Eurodollar Loan at a rate per annum determined by
such Lender be sufficient to compensate it for the cost to it of maintaining, or
the reduction in its total return in respect of, such Eurodollar Loan, up to but
not exceeding the excess of (i) (A) the applicable LIBO Rate divided by (B) one
minus the Eurodollar Reserve Percentage, minus (ii) the applicable LIBO Rate. 
Any Lender wishing to require payment of such additional interest (x) shall so
notify the Borrower and the Administrative Agent, in which case such additional
interest on the Eurodollar Loans of such Lender shall be payable to such Lender
at the time and place indicated at which interest otherwise is payable on such
Eurodollar Loan, with respect to each Interest Period commencing at least three
Business Days after the giving of such notice and (y) shall notify the Borrower
at least five Business Days prior to each date on which interest is payable on
the Eurodollar Loans of the amount then due it under this Section.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor.

 

SECTION 9.04.                                   Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any oral or written notice given pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 10.04(e),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event (including any loss or expense
arising from the redeployment of funds obtained by it to maintain such
Eurodollar Loan or from fees payable to terminate the deposits from which such
funds were obtained, but excluding any loss of anticipated profits) within 10
days of written demand therefor (subject to Section 9.06).

 

50

--------------------------------------------------------------------------------


 

SECTION 9.05.                                   Taxes.  (a)  Any and all
payments by or on account of any obligation of the Guarantor or the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Guarantor or the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or
applicable Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Guarantor or the
Borrower, as applicable, shall make such deductions and (iii) the Guarantor or
the Borrower, as applicable, shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Guarantor or the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  The Guarantor and the Borrower shall pay
and indemnify, defend and hold harmless the Administrative Agent and each Lender
within 30 days after written demand therefor (subject to Section 9.06), for the
full amount of any Indemnified Taxes or Other Taxes required to be paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. As soon as practicable after
any payment of Indemnified Taxes or Other Taxes to a Governmental Authority by
the Administrative Agent or such Lender, the Administrative Agent or such
Lender, as the case may be, shall deliver to the Borrower the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Borrower.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Guarantor has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
or any Guarantor to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(e) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

51

--------------------------------------------------------------------------------


 

(e)                                  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Guarantor or the Borrower to a
Governmental Authority, the Guarantor or the Borrower, as applicable, shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   Any Foreign Lender that is entitled to an
exemption from or reduction of United States withholding tax with respect to
payments under this Agreement shall deliver to the Guarantor or the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Guarantor or the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

 

(g)                                  If the Administrative Agent or a Lender
determines, in its good faith judgment, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Guarantor or the
Borrower or with respect to which the Guarantor or the Borrower has paid
additional amounts pursuant to this Section 9.05, it shall pay over such refund
to the Guarantor or the Borrower, as applicable (but only to the extent of
indemnity payments made, or additional amounts paid, by the Guarantor or the
Borrower under this Section 9.05 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Guarantor and the Borrower, upon the request of the Administrative Agent or such
Lender, each agrees to repay the amount paid over to the Guarantor or the
Borrower, as applicable (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Guarantor, the Borrower or any other Person.

 

SECTION 9.06.                                   Matters Applicable to all
Requests for Compensation.  If any Lender or the Administrative Agent is
claiming compensation under Section 9.03, 9.04 or 9.05, it shall deliver to the
Administrative Agent, who shall deliver to the Borrower contemporaneously with
the demand for payment, a certificate setting forth in reasonable detail the
calculation of any additional amount or amounts to be paid to it hereunder and
the basis used to determine such amounts and such certificate shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender or the Administrative Agent may use any reasonable averaging and
attribution methods. In any such certificate claiming compensation under
Section 9.03(b), such Lender shall certify that the claim for additional amounts
referred to therein is generally consistent with such Lender’s treatment of
similarly situated customers of such Lender whose transactions with such Lender
are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein. This Section shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Guarantor, the Borrower or any other Person.

 

52

--------------------------------------------------------------------------------


 

SECTION 9.07.                                   Mitigation Obligations.  If any
Lender requests compensation under Section 9.03, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 9.05, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 9.03 or 9.05, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.                            Notices.  (a)  Except in the case of
notices and other communications expressly permitted to be given by other means
of communication (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail, as follows:

 

(i)                                     if to the Borrower

 

Tyco Electronics Group S.A.

17, bd Grande-Duchesse Charlotte

L-1331 Luxembourg

Attn: Vice President and Assistant Treasurer

Tel: +352 46-43-40-374

Fax: +352 46-43-51

email: thomas.ernst@te.com

 

with copies to:

 

Tyco Electronics Corporation

1050 Westlakes Drive

Berwyn, PA 19312

Attn: Senior Vice President and Treasurer

Tel: 610-893-9440

Fax: 610-893-9494

 

Tyco Electronics Corporation

1050 Westlakes Drive

Berwyn, PA 19312

Attn: Executive Vice President and General Counsel

Tel: 610-893-9600

Fax: 610-893-9695

 

53

--------------------------------------------------------------------------------


 

(ii)                                  if to the Guarantor

 

TE Connectivity Ltd.

Rheinstrasse 20

CH-8200 Schaffhausen, Switzerland

Attention: Executive Vice President and General Counsel

Tel: +41-52-633-66-61

Fax: +41-52-633-66-99

 

(iii)                               if to the Administrative Agent

 

Citibank, N.A.

1615 Brett Road, Building III

New Castle, DE 19720

Attention of Bank Loan Syndications Department

Fax: 646-274-5080

email:              GLAgentOfficeOps@citi.com with a copy to

susan.k.manuelle@citi.com; and

 

(iv)                              if to any other Lender, to it at its address
(or facsimile number or electronic mail address) set forth in its Administrative
Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including email and Internet and intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Any notices or other communications to the
Administrative Agent, the Guarantor or the Borrower may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

 

(c)                                  Any party hereto may change its address or
facsimile number or electronic mail address for notices and other communications
hereunder by notice to the other parties hereto.  Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by fax shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient); and notices delivered
through electronic communications to the extent provided in paragraph (b) of
this Section shall be effective as provided in such paragraph.

 

(d)                                 The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Borrowing Requests and Interest Election Requests) purportedly given by or on
behalf of the Borrower.

 

SECTION 10.02.                            Waivers; Amendments.  (a)  No failure
or delay by the Administrative Agent or any Lender in exercising any right or
power hereunder shall operate as a

 

54

--------------------------------------------------------------------------------


 

waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the
Guarantor, the Borrower or any Subsidiary Guarantor (if any) therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b)                                 None of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Obligors, the Subsidiary Guarantors (to the extent applicable) and the Required
Lenders or by the Obligors, the Subsidiary Guarantors (to the extent applicable)
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.12(b) or 2.12(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) increase the maximum duration of any Interest Period beyond six
months without the consent of each Lender, (vi) release the Guarantor from its
obligations under Article VIII or any Subsidiary Guarantor which is a
Significant Subsidiary from its obligations under its Subsidiary Guaranty,
without the written consent of each Lender, or (vii) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent under any Loan Document without the
prior written consent of the Administrative Agent.

 

(c)                                  Notwithstanding anything to the contrary
herein, no consent with respect to any amendment, waiver or other modification
of this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of paragraph (b) of this Section 10.02
and then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification.

 

SECTION 10.03.                            Expenses; Indemnity; Damage Waiver. 
(a)  The Borrower shall pay (i) all reasonable out of pocket expenses incurred
by the Administrative Agent, the Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of

 

55

--------------------------------------------------------------------------------


 

counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) while a Default or Event of Default has occurred and is
continuing, all out-of-pocket expenses incurred by the Administrative Agent and
the Lenders, including reasonable fees, charges and disbursements of counsel in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, or restructuring
negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Arranger and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto) relating to (A) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (B) any Loan or the
use of the proceeds therefrom or (C) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the
Guarantor or any of its Subsidiaries, or any Environmental Liability related in
any way to the Guarantor or any of its Subsidiaries; provided that (A) such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
court of competent jurisdiction by final and nonappealable judgment and (B) in
the case of legal fees and expenses, such indemnity shall be limited to one
counsel for all Indemnitees taken as a whole and, solely in the case of a
conflict of interest (as reasonably determined or perceived by the affected
Indemnitees), one additional counsel for all affected Indemnitees (or similarly
situated affected Indemnitees), in either case taken as a whole (and, if
determined by the Administrative Agent to be reasonably necessary, of one local
counsel in any relevant jurisdiction for all Indemnitees, taken as a whole, and,
solely in the case of a conflict of interest (as reasonably determined or
perceived by the affected Indemnitees), one additional local counsel for all
affected Indemnitees (or similarly affected Indemnitees), in either case taken
as a whole).  If any claim, litigation, investigation or proceeding is asserted
against any Indemnitee, such Indemnitee shall, to the extent permitted by
applicable law or regulation in the opinion of its counsel, notify the Borrower
as soon as reasonably practicable, but the failure to so promptly notify the
Borrower shall not affect the Borrower’s obligations under this Section.  If
requested by the Borrower in writing, such Indemnitee shall make reasonable good
faith efforts to contest the validity, applicability and amount of such claim,
litigation, investigation or proceeding and, except to the extent prohibited by
applicable law or regulations or as would otherwise be unreasonable in the
circumstances or contrary to the internal policies of the Indemnitee as
generally applied, shall permit the Borrower to participate in such contest. 
Any Indemnitee that

 

56

--------------------------------------------------------------------------------


 

proposes to settle or compromise any claim, litigation, investigation or
proceeding for which the Borrower may be liable for payment of indemnity
hereunder shall give the Borrower written notice of the terms of such proposed
settlement or compromise reasonably in advance of settling or compromising such
claim or proceeding and shall obtain the Borrower’s prior written consent (not
to be unreasonably withheld, delayed or conditioned).

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Related Party thereof under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought and as
if there were no Defaulting Lenders) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such, or against any Related Party
acting for the Administrative Agent in connection with such capacity.

 

(d)                                 To the fullest extent permitted by
applicable law, no party hereto shall, or shall permit its Affiliates or Related
Parties to, assert, and each party hereto hereby waives, any claim against any
other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that the foregoing shall not affect the obligation of the Borrower or the
Guarantor to indemnify any Indemnitee in accordance with the terms of this
Agreement.  No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the Transactions.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 Business Days after written demand therefor.

 

(f)                                   To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, the Arranger or any
Lender may be unenforceable because it is violative of any law or public policy,
the Guarantor and the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

SECTION 10.04.                            Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than as contemplated by Section 5.08, neither the
Guarantor nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Guarantor
or the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,

 

57

--------------------------------------------------------------------------------


 

their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section), the Arranger and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (other than the Guarantor, the Borrower, any of
their respective Affiliates or subsidiaries, or a natural Person) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VI has occurred and is continuing, any other Person (other
than a natural person); provided further that the Borrower shall be deemed to
have consented to any assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or for an assignment by a Lender to an Approved
Fund with respect to such Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment, and
the amount of the Commitment or Loans of the assigning Lender remaining after
each such assignment (in each case determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent), in each case shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (each such consent not
to be unreasonably withheld or delayed), provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VI has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable law, including federal,
state and foreign securities laws.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than the Guarantor, the Borrower, any of
their respective Affiliates or subsidiaries, or a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender;
provided, that any such Person that is, or would at the time of the relevant
assignment constitute, a Defaulting Lender, shall not constitute an “Approved
Fund” for purposes of this definition.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 9.03, 9.04, 9.05 and 10.03). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender, and the Note theretofore held by the assignor Lender shall be
returned to the Borrower in exchange for a new Note, payable to the assignee
Lender and reflecting its retained interest (if any) hereunder. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the

 

59

--------------------------------------------------------------------------------


 

Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i)                                     Any
Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Guarantor, the Borrower or any of their respective Affiliates or
subsidiaries) (each a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.03, 9.04 and 9.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12(c) as though it were a
Lender.

 

(d)                                 A Participant shall not be entitled to
receive any greater payment under Sections 9.03 or 9.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 9.05 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 9.05(e) as though it were a Lender.

 

(e)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the applicable Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s

 

60

--------------------------------------------------------------------------------


 

interest in the Commitment or Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any person except
to the extent that such disclosure is necessary to establish that such
commitment, advance or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  The Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)                                  If (w) any Lender requests compensation
under Section 9.03 in an amount in excess of a de minimis amount in excess of
that being requested by the other Lenders, (x) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 9.05 in an amount in excess of a de
minimis amount in excess of that being paid to, or in respect of, the other
Lenders, (y) if any Lender is a Defaulting Lender or (z) if any Lender refuses
to consent to any amendment or waiver under this Agreement which pursuant to the
terms of Section 10.02 requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained above in Section 10.04), all its interests, rights and obligations
under this Agreement to an assignee (that is not a Defaulting Lender) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (ii) in the case of any such assignment resulting from a claim for
compensation under Section 9.03 or payments required to be made pursuant to
Section 9.05, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing

 

61

--------------------------------------------------------------------------------


 

from time to time by the Granting Lender to the Administrative Agent and the
Borrower (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 9.03), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

SECTION 10.05.                            Survival.  All covenants, agreements,
representations and warranties made by the Obligors and the Subsidiary
Guarantors (if any) herein and in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Arranger or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or the other
Loan Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 9.03, 9.04, 9.05 and 10.03 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

SECTION 10.06.                            Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single

 

62

--------------------------------------------------------------------------------


 

contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof, including the commitments of
the Lenders and if applicable, their Affiliates, under any commitment letter or
commitment advice entered into or provided in connection with the credit
facility established hereunder (but do not supersede any other provisions of any
commitment letter or fee letter entered into in connection with the credit
facility established hereunder that do not by the terms of such documents
terminate upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect until terminated pursuant to the terms of
such documents).  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.07.                            Severability.  If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.08.                            Right of Setoff.  If an Event of
Default shall have occurred and be continuing, upon the making of the request,
or the granting of the consent, if required under Article VI to authorize the
Administrative Agent to declare the Loans due and payable or, in the case of an
Event of Default under clauses (h) or (i) of Article VI upon the Loans becoming
due and payable automatically, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or the Guarantor
against any and all of the obligations of the Borrower or the Guarantor now or
hereafter existing under this Agreement or the other Loan Documents to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or the Guarantor may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this

 

63

--------------------------------------------------------------------------------


 

Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 10.09.                            Governing Law; Jurisdiction; Consent
to Service of Process.  (a)  This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America in each case sitting in the County of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, the other Loan Documents or the Transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the Guarantor and the Borrower hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Obligors or their respective properties in the courts of
any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document or the transactions contemplated hereby or thereby in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each Obligor hereby irrevocably designates
and appoints C T Corporation System, having an office on the date hereof at 111
Eighth Avenue, New York, New York 10011 as its agent for service of any and all
process which may be served in any suit, action or proceeding of the nature
referred to in paragraph (b) hereof in any Federal or New York State court
sitting in the County of New York. Each Obligor represents and warrants that
such agent has agreed in writing to accept such appointment and that a true copy
of such designation and acceptance has been delivered to the Administrative
Agent. If such agent shall cease so to act, each Obligor covenants and agrees to
designate irrevocably and appoint without delay another such agent satisfactory
to the Administrative Agent and to deliver promptly to the Administrative Agent
evidence in writing of such other agent’s acceptance of such appointment.

 

(e)                                  Each Lender and the Administrative Agent
irrevocably consents to service of process in the manner provided for notices in
Section 10.01.

 

64

--------------------------------------------------------------------------------


 

(f)                                   Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 10.10.                            Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.11.                            Waiver of Immunities.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, IF EITHER OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING,
FROM JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY
OF ITS PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.

 

SECTION 10.12.                            Judgment Currency.  If, under any
applicable law and whether pursuant to a judgment being made or registered
against either Obligor or for any other reason, any payment under or in
connection with this Agreement or any other Loan Document, is made or satisfied
in a currency (the “Other Currency”) other than that in which the relevant
payment is due (the “Required Currency”) then, to the extent that the payment
(when converted into the Required Currency at the rate of exchange on the date
of payment or, if it is not practicable for the party entitled thereto (the
“Payee”) to purchase the Required Currency with the Other Currency on the date
of payment, at the rate of exchange as soon thereafter as it is practicable for
it to do so) actually received by the Payee falls short of the amount due under
the terms of this Agreement or any other Loan Document, such Obligor shall, to
the extent permitted by law, as a separate and independent obligation, indemnify
and hold harmless the Payee against the amount of such shortfall. For the
purpose of this Section, “rate of exchange” means the rate at which the Payee is
able on the relevant date to purchase the Required Currency with the Other
Currency in

 

65

--------------------------------------------------------------------------------


 

accordance with the normal banking procedures in the relevant jurisdiction of
the Other Currency and shall take into account any premium and other costs of
exchange.

 

SECTION 10.13.         Headings.  Article and Section headings and the Table of
Contents used herein and in the other Loan Documents are for convenience of
reference only, are not part of this Agreement or any other Loan Document and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement or any other Loan Document.

 

SECTION 10.14.         Confidentiality.  Each of the Administrative Agent and
the Lenders shall maintain the confidentiality of the Information (as defined
below) and shall not use the Information except for purposes relating directly
to this Agreement, the other Loan Documents and the Transactions or its or its
Affiliates’ other relationships with the Guarantor and its Subsidiaries, except
that Information may be disclosed by the Administrative Agent and the Lenders
(a) to their and their Affiliates’ directors, officers, employees and agents
whom they determine need to know such Information in connection with matters
relating directly to this Agreement, the other Loan Documents and the
Transactions, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the Administrative Agent or the applicable Lenders
shall be responsible for breach of this Section by any such Person to whom it
disclosed such Information), (b) to the extent requested by any governmental
authority or regulatory agency (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law,
provided that in the case of any intended disclosure under this clause (c), the
recipient thereof, shall (unless otherwise required by applicable law) give the
Guarantor not less than five Business Days’ prior notice (or such shorter period
as may, in the good faith discretion of the recipient, be reasonable under the
circumstances or may be required by any court or agency under the
circumstances), specifying the Information involved and stating such recipient’s
intention to disclose such Information (including the manner and extent of such
disclosure) in order to allow the Guarantor an opportunity to seek an
appropriate protective order, (d) to any other party hereto, (e) in connection
with the exercise of any remedies under this Agreement, any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement in writing to be bound by the provisions of this Section (and of which
the Guarantor shall be a third party beneficiary) or in the case of a repurchase
arrangement (“repo transaction”) subject to an arrangement to be bound by
provisions at least as restrictive as this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any other Loan Document or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Guarantor, its Subsidiaries or their
respective obligations, (g) with the written consent of the Borrower referencing
this Section 10.14 or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, a breach of
another confidentiality agreement to which the Administrative Agent or such
Lender is a party or any other legal or fiduciary obligation of the
Administrative Agent or such Lender or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For purposes of

 

66

--------------------------------------------------------------------------------


 

this Section, “Information” means all information received from or on behalf of
any Obligor or Subsidiary Guarantor relating to any Obligor or any Subsidiary
Guarantor or any of their respective businesses, other than any such information
that the Administrative Agent or any Lender proves is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Obligor or any Subsidiary Guarantor from a source which is
not, to the knowledge of the recipient, prohibited from disclosing such
information by a confidentiality agreement or other legal or fiduciary
obligation to the Obligors or Subsidiary Guarantors.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
taken normal and reasonable precautions and exercised due care to maintain the
confidentiality of such Information.  In addition to other remedies, the
Obligors shall be entitled to specific performance and injunctive and other
equitable relief for breach of this Section 10.14.

 

SECTION 10.15.         Electronic Communications.  (a)  Each Obligor hereby
agrees that except to the extent provided in clause (i) of the final sentence of
Section 5.01, it will provide to the Administrative Agent all information,
documents or other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement or any other Loan Document,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement or any
other Loan Document prior to the scheduled date therefor, (iii) provides notice
of any Default or Event of Default, (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
Borrowing hereunder or (v) initiates or responds to legal process (all such
non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to its applicable e-mail address
set forth on Schedule 10.01 (or such other e-mail address designated by the
Administrative Agent from time to time).

 

(b)           Each party hereto agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”). Nothing in this
Section 10.15 shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in this
Agreement.

 

(c)           Each Obligor hereby acknowledges that certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Obligors, their subsidiaries or their
respective securities) (each, a “Public Lender”).  The Obligors hereby agree
that (i) Communications that are to be made available on the Platform to Public
Lenders shall be clearly and conspicuously marked “PUBLIC”, which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Obligor shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either

 

67

--------------------------------------------------------------------------------


 

publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Obligors, their subsidiaries or
their respective securities for purposes of United States Federal and state
securities laws, (iii) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Lender,” and
(iv) the Administrative Agent shall be entitled to treat any Communications that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Lender.”

 

(d)           Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,”
(iii) none of the Administrative Agent, its Affiliates nor any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, the “Agent Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform , and each Agent Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with any
Communications or the Platform.

 

SECTION 10.16.         USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed into
law October 26, 2001) (as amended from time to time, the “Act”), it is required
to obtain, verify and record information that identifies the Obligors, which
information includes the name and address of the Obligors and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Obligors in accordance with the Act.

 

SECTION 10.17.         Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.

 

SECTION 10.18.         No Fiduciary Duty.  The Administrative Agent, each Lender
and their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Obligors, their stockholders and/or their Affiliates. Each Obligor agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between

 

68

--------------------------------------------------------------------------------


 

any Lender, on the one hand, and such Obligor, its stockholders or its
Affiliates, on the other. The Obligors acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Obligors, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Obligor, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person. Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Obligor agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Obligor, in connection with such transaction
or the process leading thereto.

 

[Remainder of page intentionally left blank]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

 

 

By

/s/ Mario Calastri

 

 

Name: Mario Calastri

 

 

Title: Director

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TE CONNECTIVITY LTD.

 

 

 

 

 

By

/s/ Robert W. Hau

 

 

Name: Robert W. Hau

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender and as Administrative Agent

 

 

 

 

 

By

/s/ Susan M. Olsen

 

 

Name:

Susan M. Olsen

 

 

Title:

Vice President

 

 

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF TE CONNECTIVITY LTD.

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Gene Riego de Dios

 

 

 

Name: Gene Riego de Dios

 

 

 

Title: Vice President

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF TE CONNECTIVITY LTD.

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeannette Lu

 

 

 

Name: Jeannette Lu

 

 

 

Title: Vice President

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF TE CONNECTIVITY LTD.

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicolas Rabier

 

 

 

Name: Nicolas Rabier

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louise Roussel

 

 

 

Name: Louise Roussel

 

 

 

Title: Vice President

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT OF TE CONNECTIVITY LTD.

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

 

Name: Virginia Cosenza

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

 

Name: Ming K. Chu

 

 

 

Title: Vice President

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 to 364-Day Credit Agreement

 

PRICING GRID
(in each case in basis points)

 

Index Debt Rating
(in the order of S&P/Moody’s/Fitch)

 

Facility Fee

 

Applicable Margin
for Eurodollar Loans

 

Applicable Margin for
Base Rate Loans

 

>A-/A3/A-

 

7.5

 

80.0

 

0.0

 

BBB+/Baa1/ BBB+

 

10.0

 

90.0

 

0.0

 

BBB/Baa2/ BBB

 

12.5

 

100.0

 

0.0

 

BBB-/Baa3/BBB-

 

20.0

 

130.0

 

30

 

Lower than BBB-/Baa3/BBB-

 

25.0

 

150.0

 

50

 

 

The Facility Fee and the Applicable Margin shall be, at any time, the rate per
annum set forth in the Pricing Grid opposite the Index Debt Rating of the
Borrower by S&P, Moody’s and Fitch; provided, however, that if the S&P rating,
the Moody’s rating and the Fitch rating fall within different levels, then
(i) if two of the ratings are at the same level and the other rating is one
level higher or one level lower than the two same ratings, then the Facility Fee
and the Applicable Margin will be based on the two ratings at the same level,
(ii) if two of the ratings are at the same level and the other rating is two or
more levels above the two same ratings, then the Facility Fee and the Applicable
Margin will be based on the rating that is one level above the two same ratings,
(iii) if two of the ratings are at the same level and the other rating is two or
more levels below the two same ratings, then the Facility Fee and the Applicable
Margin will be based on the rating that is one level below the two same ratings,
and (iv) if the three ratings are at three different levels, then the Facility
Fee and the Applicable Margin will be based on the rating level that is the
second highest rating level of the three different ratings levels.  If, at any
time, no rating is available from S&P, Moody’s and Fitch or any other nationally
recognized statistical rating organization designated by the Borrower and
approved in writing by the Required Lenders, then the Facility Fee and the
Applicable Margin for each period commencing during the 30 days following such
ratings becoming unavailable shall be the Facility Fee and the Applicable Margin
in effect immediately prior to such ratings becoming unavailable. Thereafter,
the rating to be used until ratings from S&P, Moody’s and Fitch become available
shall be as agreed between the Borrower and the Required Lenders, and the
Borrower and the Required Lenders shall use good faith efforts to reach such
agreement within such 30-day period; provided, however, that if no such
agreement is reached within such 30-day period, then the Facility Fee and the
Applicable Margin thereafter, until such agreement is reached, shall be (a) if
any such rating has become unavailable as a result of S&P, Moody’s or Fitch
ceasing its business as a rating agency, the Facility Fee and the Applicable
Margin in effect immediately prior to such cessation or (b) otherwise, the
Facility Fee and the Applicable Margin as set forth opposite the Index Debt
Rating “Lower than BBB-/Baa3/BBB-” on this Pricing Grid.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01 to 364-Day Credit Agreement

 

COMMITMENTS

 

Lender

 

Commitment

 

Citibank, N.A.

 

$

300,000,000

 

JPMorgan Chase Bank, N.A.

 

$

250,000,000

 

Deutsche Bank AG

 

$

150,000,000

 

BNP Paribas

 

$

150,000,000

 

Bank of America, N.A.

 

$

150,000,000

 

Total Commitments

 

$

1,000,000,000

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] NOTE

 

New York, New York

 

                       , 20      

 

FOR VALUE RECEIVED, the undersigned, Tyco Electronics Group S.A., a company
organized under the laws of the Grand Duchy of Luxembourg (the “Borrower”),
hereby promises to pay to [  ] or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain 364-Day Credit Agreement, dated as of June 27, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, TE
Connectivity Ltd., the Lenders from time to time party thereto, and Citibank,
N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guarantee in Article VIII of the Credit Agreement and each
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

Except as otherwise provided in the Credit Agreement, the Borrower, for itself,
its successors and assigns, hereby waives diligence, presentment, protest and
demand and notice of protest, demand, dishonor and non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid this
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below (including,
without limitation, Guarantees included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

Aggregate
Amount of Commitments/Loans
For all Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage
Assigned of Commitment/
Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7.           Trade Date:          ](1)

 

--------------------------------------------------------------------------------

(1)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of Trade Date.

 

1

--------------------------------------------------------------------------------


 

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

[Consented to and](2) Accepted:

 

 

 

CITIBANK, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

[TYCO ELECTRONICS GROUP S.A., as Borrower]

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(3)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

364-DAY CREDIT AGREEMENT DATED AS OF JUNE 27, 2014 AMONG TYCO ELECTRONICS GROUP
S.A., AS BORROWER, TE CONNECTIVITY LTD., AS GUARANTOR, THE LENDERS PARTIES
THERETO, AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document (other than its
representations and warranties set forth herein), (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Guarantor, the Borrower, any of their respective subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Guarantor, the Borrower, any of their
respective subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an eligible assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender and (v) unless previously
delivered to the Administrative Agent, attached hereto is the Administrative
Questionnaire required to be delivered by it pursuant to
Section 10.04(b)(ii)(D) of the Credit Agreement and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the

 

3

--------------------------------------------------------------------------------


 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of         

 

WHEREAS, TE Connectivity Ltd., Tyco Electronics Group S.A. (the “Borrower”), the
Lenders party thereto, and Citibank, N.A., as Administrative Agent have entered
into the 364-Day Credit Agreement, dated as of June 27, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Borrower is or may be
entitled, subject to certain conditions, to borrow loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01  Definitions.  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03 and 1.04 of the Credit Agreement shall apply to this Subsidiary
Guaranty.  In addition, the following terms, as used herein, have the following
meanings:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

1

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising.  The Guaranteed Obligations shall include, without
limitation, any interest, costs, fees and expenses that accrue on or with
respect to any of the foregoing and are payable by the Borrower pursuant to the
Credit Agreement or any Note, whether before or after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have accrued thereon or with
respect thereto and would have been payable by the Borrower pursuant to the
Credit Agreement or Note but for the commencement of such case, proceeding or
other action.  Notwithstanding any other provision herein, in no event will
Guaranteed Obligations include any Excluded Swap Obligations.

 

“Obligors” means, at any time, collectively, the Borrower, the “Guarantor” (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Swap Obligation” means, with respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01  The Guarantee.  Subject to Section 2.03, the Guarantor hereby
unconditionally and irrevocably guarantees to the Lenders and the Administrative
Agent and to each of them, the due and punctual payment in cash of all
Guaranteed Obligations as and when the same shall become due and payable,
whether at maturity, by declaration or otherwise, according to the terms
thereof.  This is a continuing guarantee and a guarantee of payment and not
merely of collection.  In case of failure by the Borrower punctually to pay the
indebtedness guaranteed hereby, the Guarantor, subject to Section 2.03, hereby
unconditionally agrees to cause such payment to be made, in cash, punctually as
and when the same shall become due and payable, whether at maturity or by
declaration or otherwise, and as if such payment were made by the Borrower.

 

Section 2.02  Guarantee Unconditional.  The obligations of the Guarantor under
this Article II shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

2

--------------------------------------------------------------------------------


 

(a)                                 any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any other Obligor
under any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document (other than as specified in an amendment or
waiver of this Subsidiary Guaranty effected in accordance with Section 2.03);

 

(c)                                  any modification, amendment, waiver,
release, non-perfection or invalidity of any direct or indirect security, or of
any guaranty or other liability of any third party, for any obligation of any
other Obligor under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any other Obligor, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other Obligor or its
assets or any resulting release or discharge of any obligation of any other
Obligor contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Guarantor may have at any time against any other Obligor,
the Administrative Agent, any Lender or any other Person, whether or not arising
in connection with the Loan Document; provided that nothing herein shall prevent
the assertion of any such claim by separate suit or compulsory counterclaim;

 

(f)                                   any invalidity or unenforceability
relating to or against any other Obligor for any reason of any Loan Document, or
any provision of applicable law or regulation purporting to prohibit the payment
by any other Obligor of the principal of or interest on any Loan or any other
amount payable by any other Obligor under any Loan Document; or

 

(g)                                  any other act or omission to act or delay
of any kind by any other Obligor, the Administrative Agent, any Lender or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
obligations of the Guarantor under this Article II.

 

Section 2.03  Limit of Liability.  The Guarantor shall be liable under this
Subsidiary Guaranty only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any other applicable law.  To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any other Subsidiary Guarantors) in
the same proportion as the Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then the Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Subsidiary Guarantor’s

 

3

--------------------------------------------------------------------------------


 

Contribution Percentage of the aggregate payments made to and including the date
enforcement hereunder is sought by all Subsidiary Guarantors in respect of the
Guaranteed Obligations; provided that no Subsidiary Guarantor may take any
action to enforce such right until the Guaranteed Obligations (other than
contingent indemnification obligations with respect to unasserted claims) have
been indefeasibly paid in full in cash and the Commitments have been terminated,
it being expressly recognized and agreed by all parties hereto that the
Guarantor’s right of contribution arising pursuant to this Section 2.03 against
any other Subsidiary Guarantor shall be expressly junior and subordinate to such
other Subsidiary Guarantor’s obligations and liabilities in respect of the
Guaranteed Obligations and any other obligations owing under any Subsidiary
Guaranty.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 2.03, each Subsidiary Guarantor
who makes any payment in respect of the Guaranteed Obligations shall have no
right of contribution or subrogation against any other Subsidiary Guarantor in
respect of such payment.  The Guarantor recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution.  In this connection, the Guarantor has
the right to waive its contribution right against any other Subsidiary Guarantor
to the extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

 

Section 2.04  Discharge; Reinstatement in Certain Circumstances.  Subject to
Section 4.06, the Guarantor’s obligations under this Article II shall remain in
full force and effect until the Commitments are terminated and the principal of
and interest on the Loans and all other amounts payable by the Borrower under
the Loan Documents shall have been paid in full in cash.  If at any time any
payment of the principal of or interest on any Loan or any other amount payable
by the Borrower under any Loan Document is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
other Obligor or otherwise, the Guarantor’s obligations under this Article II
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

 

Section 2.05  Waiver.  The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
other Obligor or any other Person.

 

Section 2.06  Subrogation and Contribution.  (a)  The Guarantor irrevocably
waives any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder (i) to be subrogated to the rights
of the payee against the Borrower with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by any other Obligor in respect thereof
or (ii) to receive any payment, in the nature of contribution or for any other
reason, from any other Obligor with respect to such payment.

 

(b)                                 Notwithstanding the provision of subsection
(a) of this Section 2.06, the Guarantor shall have and be entitled to (i) all
rights of subrogation or contribution otherwise provided by law in respect of
any payment it may make or be obligated to make under this Subsidiary Guaranty
and (ii) all claims (as defined under Chapter 11 of Title 11 of the United
States Code, as amended, or any successor statute (the “Bankruptcy Code”)) it
would have against any Obligor or any other Subsidiary Guarantor (each an “Other
Party”) in the absence of subsection (a) of this Section 2.06 and to assert and
enforce the same, in each case on and after,

 

4

--------------------------------------------------------------------------------


 

but at no time prior to, the date (the “Subrogation Trigger Date”) which is one
year and five days after the Maturity Date if, but only if, (x) no Default or
Event of Default of the type described in Article VI of the Credit Agreement
with respect to the relevant Other Party has existed at any time on and after
the Subrogation Trigger Date and (y) the existence of the Guarantor’s rights
under this clause (b) would not make the Guarantor a creditor (as defined in the
Bankruptcy Code) of such Other Party in any insolvency, bankruptcy,
reorganization or similar proceeding commenced on or prior to the Subrogation
Trigger Date.

 

Section 2.07  Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Loan Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

Section 2.08  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Subsidiary Guaranty in
respect of Swap Obligations (provided that, each Qualified ECP Guarantor shall
only be liable under this Section 2.08 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.08 or otherwise under this Subsidiary Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).The obligations of each Qualified ECP Guarantor under
this Section 2.08 shall remain in full force and effect until the Guaranteed
Obligations have been paid in full in cash and all Commitments have terminated. 
Each Qualified ECP Guarantor intends that this Section 2.08 constitute, and this
Section 2.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.01  Corporate Existence and Power.  The Guarantor is a corporation
duly incorporated, validly existing and in good standing under the laws of
[          ].

 

Section 3.02  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Guarantor of this Subsidiary
Guaranty:

 

(a)                                 are within the Guarantor’s corporate powers;

 

(b)                                 have been duly authorized by all necessary
corporate action on the part of the Guarantor;

 

(c)                                  require no action by or in respect of, or
filing with, any Governmental Authority on the part of the Guarantor; and

 

5

--------------------------------------------------------------------------------


 

(d)                                 do not contravene, or constitute a default
by the Guarantor under, any provision of (i) applicable law or regulation,
(ii) the certificate of incorporation, by-laws or other constitutive documents
of the Guarantor, or (iii) any agreement or instrument evidencing or governing
Debt of the Guarantor or any other material agreement, judgment, injunction,
order, decree or other instrument binding upon the Guarantor.

 

Section 3.03  Binding Effect.  This Subsidiary Guaranty constitutes a valid and
binding obligation of the Guarantor.

 

Section 3.04  Not an Investment Company.  The Guarantor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01  Notices.  All notices, requests and other communications to be
made to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission or similar writing) and
shall be given:  (a) if to the Guarantor, to it at its address or facsimile
number set forth on the signature pages hereof or such other address or
facsimile number as the Guarantor may hereafter specify for the purpose by
notice to the Administrative Agent and (b) if to any party to the Credit
Agreement, to it at its address or facsimile number for notices specified in or
pursuant to the Credit Agreement.  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile transmission number specified in this
Section 4.01 and electronic, telephonic or other appropriate confirmation of
receipt thereof is received by the sender, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02  No Waiver.  No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

Section 4.03  Amendments and Waivers.  Any provision of this Subsidiary Guaranty
may be amended or waived if, and only if, such amendment or waiver is entered
into in accordance with Section 10.02 of the Credit Agreement.

 

Section 4.04  Successors and Assigns.  This Subsidiary Guaranty is for the
benefit of the Lenders and the Administrative Agent and their respective
successors and assigns and in the event of an assignment of the Loans, the Notes
or other amounts payable under the Loan Documents, the rights hereunder, to the
extent applicable to the indebtedness so assigned,

 

6

--------------------------------------------------------------------------------


 

shall be transferred with such indebtedness.  All the provisions of this
Subsidiary Guaranty shall be binding upon the Guarantor and its successors and
assigns.

 

Section 4.05  Taxes.  All payments by the Guarantor hereunder shall be made free
and clear of Taxes and otherwise in accordance with Section 9.05 of the Credit
Agreement (which Section, including but not limited to the indemnification
provisions contained therein, is hereby incorporated by reference as if set
forth herein; provided that each reference contained therein to any other
Obligor shall be a reference to the Guarantor).

 

Section 4.06  Effectiveness.  (a)  This Subsidiary Guaranty shall become
effective when the Administrative Agent shall have received a counterpart hereof
signed by the Guarantor.

 

(b)                                 The Guarantor may at any time elect to
terminate this Subsidiary Guaranty and its obligations hereunder if (i) after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and (ii) at such time the Guarantor does not have in effect a
guarantee the effect of which would require the Guarantor to be a Subsidiary
Guarantor under the terms of Section 5.12 of the Credit Agreement.  If the
Guarantor so elects to terminate this Subsidiary Guaranty, it shall give the
Administrative Agent notice to such effect, which notice shall be accompanied by
a certificate of a Responsible Officer to the effect that, after giving effect
to such termination, no Default or Event of Default shall have occurred and be
continuing.  The Administrative Agent may conclusively rely on such
certificate.  Upon receipt of such notice and such certificate, unless the
Administrative Agent determines that a Default or Event of Default shall have
occurred and be continuing, the Administrative Agent shall promptly deliver to
the Guarantor the counterpart of this Subsidiary Guaranty delivered to the
Administrative Agent pursuant to Section 4.06(a), and upon such delivery this
Subsidiary Guaranty shall terminate and the Guarantor shall have no further
obligations hereunder.  In addition to the foregoing, this Subsidiary Guaranty
may be terminated and released in accordance with the terms of the penultimate
paragraph of Article VII of the Credit Agreement.

 

Section 4.07   GOVERNING LAW; SUBMISSION TO JURISDICTION.  (a) THIS SUBSIDIARY
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.  THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  NOTHING IN THIS SUBSIDIARY GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY

 

7

--------------------------------------------------------------------------------


 

GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE OBLIGORS OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)                                 If the Guarantor is not organized under the
laws of the United States of America or a State thereof:

 

(i)                                     Appointment of Agent for Service of
Process.  The Guarantor hereby irrevocably designates and appoints C T
Corporation System having an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 as its agent for service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City.  The Guarantor represents and warrants that such agent has agreed in
writing to accept such appointment and that a true copy of such designation and
acceptance has been delivered to the Administrative Agent.  Such designation and
appointment shall be irrevocable until all principal and interest and all other
amounts payable hereunder shall have been paid in full in accordance with the
provisions hereof.  If such agent shall cease so to act, the Guarantor covenants
and agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

 

(ii)                                  Service of Process.  The Guarantor hereby
consents to process being served in any suit, action, or proceeding of the
nature referred to in subsection (a) above in any federal or New York State
court sitting in New York City by service of process upon the agent of the
Guarantor, as the case may be, for service of process in such jurisdiction
appointed as provided in subsection (b)(i) above; provided that, to the extent
lawful and possible, written notice of said service upon such agent shall be
mailed by registered airmail, postage prepaid, return receipt requested, to the
Guarantor at its address specified on the signature pages hereof or to any other
address of which the Guarantor shall have given written notice to the
Administrative Agent.  The Guarantor irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service and agrees
that such service shall be deemed in every respect effective service of process
upon the Guarantor in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to the Guarantor.

 

(iii)                               No Limitation on Service or Suit.  Nothing
in this Section 4.07 shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or limit the right
of the Administrative Agent or any Lender to bring proceedings against the
Guarantor in the courts of any jurisdiction or jurisdictions.

 

(iv)                              Waiver of Immunities.  To the extent permitted
by applicable law, if the Guarantor has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, the Guarantor hereby irrevocably waives and agrees not to plead or
claim

 

8

--------------------------------------------------------------------------------


 

such immunity in respect of its obligations under this Subsidiary Guaranty.  The
Guarantor agrees that the waivers set forth above shall be to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States of America and are intended to be irrevocable and not subject to
withdrawal for purposes of such Act.

 

Section 4.08  WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09  Judgment Currency.  If, under any applicable law and whether
pursuant to a judgment being made or registered against the Guarantor or for any
other reason, any payment under or in connection with this Subsidiary Guaranty,
is made or satisfied in a currency (the “Other Currency”) other than that in
which the relevant payment is due (the “Required Currency”) then, to the extent
that the payment (when converted into the Required Currency at the rate of
exchange on the date of payment or, if it is not practicable for the party
entitled thereto (the “Payee”) to purchase the Required Currency with the other
Currency on the date of payment, at the rate of exchange as soon thereafter as
it is practicable for it to do so) actually received by the Payee falls short of
the amount due under the terms of this Subsidiary Guaranty, the Guarantor shall,
to the extent permitted by law, as a separate and independent obligation,
indemnify and hold harmless the Payee against the amount of such shortfall.  For
the purpose of this Section, “rate of exchange” means the rate at which the
Payee is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any premium and other costs of
exchange.

 

Section 4.10  Subsidiary Guaranty and Loan Document.  This Agreement constitutes
a “Loan Document” and a “Subsidiary Guaranty”, and the Guarantor constitutes a
“Subsidiary Guarantor”, in each case, for all purposes under the Credit
Agreement and the other Loan Documents.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

Facsimile Number:

 

10

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] SOLVENCY CERTIFICATE

 

This solvency certificate (this “Certificate”) is being furnished pursuant to
Section 4.01(e) of the 364-Day Credit Agreement, dated as of June 27, 2014 (the
“Credit Agreement”) among Tyco Electronics Group S.A., a company organized under
the laws of the Grand Duchy of Luxembourg (the “Borrower”), TE Connectivity
Ltd., a company organized under the laws of Switzerland (the “Guarantor”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent. Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

 

1.                                      I, the undersigned, Chief Financial
Officer of the Guarantor, do hereby certify, solely in my capacity as an officer
of the Guarantor, and not in my individual capacity, on behalf of the Guarantor
that, as of the date hereof, the Guarantor and its Subsidiaries, taken as a
whole, are Solvent.

 

2.                                      As used herein, the term “Solvent” means
with respect to any Person (or group of Persons) on a particular date, that on
such date (i) the value of the assets of such Person (or group of Persons) is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person (or group of Persons), (ii) such Person
(or group of Persons) is able to pay its debts, other liabilities, contingent
liabilities and other commitments as they become due in the normal course of
business, (iii) such Person (or group of Persons) does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s (or
group of Person’s) ability to pay as such debts and liabilities mature, and
(iv) such Person (or group of Persons) is not engaged in a business or a
transaction for which such Person’s (or group of Person’s) assets (after giving
effect to any engagement in such business or transaction) would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person (or group of Persons) is engaged.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this      day of June,
2014.

 

 

 

 

Name:

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------